


--------------------------------------------------------------------------------


 
DATED …18 August 2010……………………………………………………………








Hyde Park GP Limited and Hyde Park Nominee Limited (1)




Rackspace Limited (2)








Lease
of
HPH1 Hyde Park Hayes  Millington Road  Hayes  Middlesex UB3 4AY










 
 

--------------------------------------------------------------------------------

 


INDEX

 
1.                 DEFINITIONS
2.                 DEMISE
3.                 RENT
4.                 OCCUPIER'S COVENANTS
4.1.                 Pay Rents
4.2.                 Pay Interest
4.3.                 Pay Outgoings etc.
4.4.                 Repair and Cleaning
4.5.                 Decoration
4.6.                 Alterations
4.7.                 Comply with Statute
4.8.                 Comply with Planning Acts
4.9.                 Permit entry to inspect repair etc.
4.10.                 Rights of entry to remedy breach
4.11.                 Restrictions on lighting sound overloading etc.
4.12.                 User
4.13.                 Signage
4.14.                 Permit Owner to Affix Notices
4.15.                 Sharing occupation
4.16.                 Assignment and Underletting
4.17.                 Register dealings and provide information
4.18.                 Pay Owner’s Costs on breach of covenant
4.19.                 No encroachment etc.
4.20.                 No obstruction etc.
4.21.                 Comply with Regulations for the Estate
4.22.                 Give notice of damage
4.23.                 Give notice of defects
4.24.                 Give Owner details of notices
4.25.                 Yield Up
4.26.                 Indemnity against claims etc.
4.27.                 Observe covenants etc.
4.28.                 Sustainability and EPC
4.29.                 Car Park obligations
4.30.                 Replace Guarantor
4.31.                 Registration of this Lease
4.32.                 Closure of Registered Title
4.33.                 Exempt Information of Documents
 
 
 

--------------------------------------------------------------------------------

 
5.                 OWNER'S COVENANTS
5.1.                 Quiet enjoyment
5.2.                 Insurance
5.3.                 Provide Obligatory Services
5.4.                 Generator
5.5.                 Landscaping
5.6.                 Enforce Warranties
6.                 PROVISOS AGREEMENTS AND DECLARATIONS
6.1.                 Forfeiture
6.2.                 Power for Owner to deal with Other Land
6.3.                 No Warranty as to Use
6.4.                 Exclusion of Owner’s Liability
6.5.                 Acceptance of Rent is No Waiver
6.6.                 Concessions for Due Dates for Payment
6.7.                 Exclusion of Compensation
6.8.                 Removal of Goods after Determination of the Term
6.9.                 Understanding and Representations
6.10.                 Notices
6.11.                 Pay VAT
6.12.                 Severance
6.13.                 Arbitration
6.14.                 Governing Law and Jurisdiction
6.15.                 Third Party Rights
6.16.                 Historic Contamination
7.                 RENT REVIEW
 
SCHEDULE 1

 
The Property

 
SCHEDULE 2

 
Rights And Privileges Granted

 
SCHEDULE 3

 
PART 1

 
Exceptions and Reservations

 
PART 2

 
Matters To Which The Demise Is Subject

 
SCHEDULE 4

 
Insurance Provisions

 
SCHEDULE 5

 
Service Charge

 
PART 1

 
Service Charge Provisions

 
PART 2

 
The Obligatory Services

 
PART 3

 
The Discretionary Services

 
SCHEDULE 6

 
PART 1

 
Guarantor Covenants and Guarantee

 
SCHEDULE 7

 
Rent Review

 


 
 

--------------------------------------------------------------------------------

 




LAND REGISTRY PRESCRIBED CLAUSES


 
LR1.                 Date of lease
 
 
18 August 2010
 
LR2.                 Title Number(s)
 
LR2.1                  Landlord’s title number(s)
Title number(s) out of which this lease is granted.  Leave blank if not
registered.
 
AGL55140
 
LR2.2                  Other title numbers
Existing title number(s) against which entries of matters referred to in LR9,
LR10, LR11 and LR13 are to be made
 
AGL60220 and AGL30755
 
 
LR3.                 Parties to this lease
 
Give full names and addresses of each of the parties. For UK incorporated
companies and limited liability partnerships, also give the registered number
including any prefix. For overseas companies, also give the territory of
incorporation and, if appropriate, the registered number in England and Wales
including any prefix
 
 
 
Landlord
 
HYDE PARK GP LIMITED (Company Number 5540632) and HYDE PARK NOMINEE LIMITED
(Company Number 5540634) whose registered office is at 33 Cavendish Square
London W1A 2NF
 
Tenant
 
RACKSPACE LIMITED (Company Number 03897010) whose registered office is at 4 The
Square  Stockley Park  Uxbridge  Middlesex UB11 1ET
 
Other parties
 
None
 
Specify capacity of each party, for example “management company”, “guarantor”,
etc.
 
 
LR4.                 Property
 
Insert a full description of the land being leased
or
Refer to the clause, schedule or paragraph of a schedule in this lease in which
the land being leased is more fully described.
 
Where there is a letting of part of a registered title, a plan must be attached
to this lease and any floor levels must be specified.
 
 
In the case of a conflict between this clause and the remainder of this lease
then, for the purposes of registration, this clause shall prevail.
 
Schedule 1
 
LR5.                 Prescribed statements etc.
 
If this lease includes a statement falling within LR5.1, insert under that
sub-clause the relevant statement or refer to the clause, schedule or paragraph
of a schedule in this lease which contains the statement.
 
In LR5.2, omit or delete those Acts which do not apply to this lease.
 
LR5.1                  Statements prescribed under rules 179 (dispositions in
favour of a charity), 180 (dispositions by a charity) or 196 (leases under the
Leasehold Reform, Housing and Urban Development Act 1993) of the Land
Registration Rules 2003.
 
None
 
LR5.2                  This lease is made under, or by reference to, provisions
of:
 
 
 
LR6.                 Term for which the Property is leased
 
Include only the appropriate statement (duly completed) from the three options.
 
NOTE:  The information you provide, or refer to, here will be used as part of
the particulars to identify the lease under rule 6 of the Land Registration
Rules 2003.
 
The term as specified in this lease at clause 1
 

 
 
 

--------------------------------------------------------------------------------

 
 
LR7.                 Premium
 
Specify the total premium, inclusive of any VAT where payable.
 
 
None
 
 
LR8.                 Prohibitions or restrictions on disposing of this lease
 
Include whichever of the two statements is appropriate.
 
Do not set out here the wording of the provision.
 
 
This lease contains a provision that prohibits or restricts dispositions.
 
 
LR9.                 Rights of acquisition etc.
 
Insert the relevant provisions in the sub-clauses or refer to the clause,
schedule or paragraph of a schedule in this lease which contains the provisions.
 
LR9.1                  Tenant’s contractual rights to renew this lease,
to acquire the reversion or another lease of the Property, or to acquire an
interest in other land
 
None
 
LR9.2                  Tenant’s covenant to (or offer to) surrender this lease
 
None
 
LR9.3                  Landlord’s contractual rights to acquire this lease
 
None
 
 
LR10.                  Restrictive covenants given in this lease by the Landlord
in respect of land other than the Property
 
Insert the relevant provisions or refer to the clause, schedule or paragraph of
a schedule in this lease which contains the provisions.
 
 
None
 
 
LR11.                  Easements
 
Refer here only to the clause, schedule or paragraph of a schedule in this lease
which sets out the easements.
 
LR11.1  Easements granted by this lease for the benefit of the Property
 
Schedule 2
 
LR11.2  Easements granted or reserved by this lease over the Property for the
benefit of other property
 
Part 1 of Schedule 3
 
 
LR12.                   Estate rentcharge
burdening the Property
 
Refer here only to the clause, schedule or paragraph of a schedule in this lease
which set s out the rentcharge.
 
 
None






 
 

--------------------------------------------------------------------------------

 


PARTICULARS


Lease Date:
18 August 2010     
Owner:
HYDE PARK GP LIMITED and HYDE PARK NOMINEE LIMITED
   
Occupier:
RACKSPACE LIMITED
   
Property:
HPH1 Hyde Park Hayes, Millington Road, Hayes, Middlesex UB3 4AY as the same is
more particularly described in Schedule 1
   
Term:
7 years commencing on 18 August 2010 and expiring on 17 August 2017
   
1954 Act Excluded:
No
   
Rent Commencement Date:
In accordance with clause 3.2
   
Initial Annual Rent:
£1,520,000 exclusive of VAT
   
Review Date:
Fifth year of the Term insert date on completion (fixed uplift)
   
Permitted Use:
Offices within Class B1(a) of the schedule to the Town and Country Planning (Use
Classes) Order 1987
   
Break Dates:
None
   
Car Parking Spaces:
500







 
 
 

--------------------------------------------------------------------------------

 
DATE:    18 August 2010


PARTIES:


(1)
“the Owner”
HYDE PARK GP LIMITED (Company Number 5540632) and HYDE PARK NOMINEE LIMITED
(Company Number 5540634) whose registered office is at 33 Cavendish
Square  London W1A 2NF



(2)
“the Occupier”
RACKSPACE LIMITED (Company Number 3897010) whose registered office is at 4 The
Square  Stockley Park  Uxbridge  Middlesex UB11 1ET



1.  
DEFINITIONS



1.1.  
In this Lease unless the context otherwise requires the following expressions
shall have the following meanings:



“1925 Act”
the Law of Property Act 1925
   
“1954 Act”
the Landlord and Tenant Act 1954
   
“1995 Act”
the Landlord and Tenant (Covenants) Act 1995
   
“Base Rate”
the base rate from time to time of National Westminster Bank plc (or if that
base lending rate stops being used or published then a comparable commercial
rate reasonably determined by the Owner)
   
“Car Parking Spaces”
the 500 car parking spaces within the Estate as the Owner may designate for the
Occupiers use from time to time and in accordance with the terms of this Lease
and “Car Parking Space” means any one of them
   
“CDM Regulations”
the Construction (Design and Management) Regulations 2007 (as amended
supplemented or replaced from time to time)
   
“Common Parts”
the pedestrian ways, circulation areas, entrance halls, lifts, lift shafts,
landings, staircases, passages, forecourts, service areas, landscaped areas and
any other areas of the Estate (except the Other Lettable Areas) which are from
time to time during the Term provided by the Owner for the common use by the
other occupiers of the Estate
   
“Conduits”
all drains pipes gutters mains channels flues ducts cables trunking watercourses
sewers wires laser optical fibres and data or impulse transmission
communications or reception systems and other conducting media
   
“Determination of the Term”
the end of the Term however it terminates
   
“Discretionary Services”
Has the meaning given to it in Schedule 5
   
“EPC”
the energy performance certificate (as defined in the Energy Performance of
Buildings (Certificates and Inspections) (England and Wales) Regulations 2007)
from time to time obtained by the Owner for the Property
   
“Estate”
the Estate known as Hyde Park Hayes Millington Road Hayes Middlesex shown edged
blue on Plan 1 and registered at the Land Registry with freehold title absolute
under title numbers AGL55140 AGL60220 and AGL30755 as varied from time to time
to include or exclude such land and buildings as the Owner may designate and
including the walkways roads pavements courtyards loading bays car parking areas
service and other areas belonging to or serving it
   
“Excluded”
excluded from the security of tenure provisions contained in sections 24 to 28
(inclusive) of the 1954 Act
   
“Group Company”
a company which is a member of a group of companies where one company is the
holding company of the other company or both companies are subsidiaries of the
same holding company (“holding” and “subsidiaries” having the meanings given to
them in Section 1159 of the Companies Act 2006)
   
“Guarantor”
the person named as guarantor in the parties to this Lease (if any) and includes
any person who at any time guarantees any or all of the Occupier’s Covenants and
(if an individual) his personal representatives

 
 
 

--------------------------------------------------------------------------------

 

   
“Hazardous Substances”
means any dangerous hazardous toxic or flammable substances materials effluents
or waste pollutants contaminants oils petroleum products radioactive substances
genetically modified organisms micro-organisms or any substances whether natural
or artificial solid or liquid gas or vapour or any mixture thereof which are or
may be harmful or prejudicial to the health of any human or other living
organism or which have resulted or may result in the pollution of the
Environment
   
“Insurance Rent”
a fair and reasonable proportion (as determined from time to time by the Owner)
of the sums reasonably and properly expended or incurred by the Owner (before
deduction of any commission or allowance) in or in connection with insuring the
Estate against the Insured Risks pursuant to Schedule 4
   
“Insured Risks”
fire lightning  explosion  aircraft (other than hostile aircraft) and articles
dropped from aircraft  riot  civil commotion  malicious
damage  earthquake  storm tempest  flood  burst pipes  impact  subsidence
together with terrorism (where insurance is available on reasonable commercial
terms) and such other risks as the Owner may insure against from time to time
pursuant to Schedule 4 and “Insured Risk” means any one of them
   
“Landscaping Programme”
the indicative programme prepared by the Owner and attached as Annexure 2 in
connection with landscape fencing and other works to be undertaken by the Owner
at the Estate
   
“this Lease”
this lease and any document supplemental to it or entered into pursuant to it
   
“Liability”
all actions proceedings costs claims demands expenses damages and liabilities
   
“Loss of Rent”
loss of the Rent for a period of not less than 3 years
   
“Multi Storey Car Park”
the car park located on the Estate and shown for identification only marked 3 on
the attached plan number 2
   
“Net Profits”
net trading profits or net investment income in each case after tax and
extraordinary items (but including exceptional items) as ascertained from the
audited accounts of the proposed assignee (such accounts having been prepared in
accordance with the Companies Act 2006 and in accordance with generally accepted
accounting principles and practices in the United Kingdom so as to show a true
and fair view of the results of the proposed assignee for the relevant period)
   
“Obligatory Services”
has the meaning given to it in Schedule 5
   
“Occupier
the person named as occupier in the parties to this Lease and includes its
successors in title and assigns and (if an individual) his personal
representatives
   
“Occupier’s Covenants”
the covenants obligations and other conditions imposed on the Occupier under
this Lease
   
“Occupier’s Guide”
the Tenant Handbook for the Property dated July 2010 attached as Annexure 3
   
“Other Land”
adjoining or neighbouring land premises or buildings including the Estate
(whether or not belonging to the Owner)
   
“Other Lettable Areas”
other areas of the Estate which are let or designed to be let to other occupiers
and “Other Lettable Area” means any one of them
   
“Owner”
the person for the time being entitled to the immediate reversion to this Lease
   
“Owner's Costs”
all reasonable and proper costs (whether of works or any other nature) charges
and expenses (including solicitors' Counsel's architects' surveyors' and all
other professional fees charges disbursements stamp duty land tax and Land
Registry fees any commission payable to a bailiff and any fees costs expenses or
other charges of any mortgagee or superior owner) properly incurred or payable
by the Owner
   
“Permitted Part”
one or more complete floors of the Property (excluding areas used in common with
occupiers of other floors of the Property)
   
“Permitted Use”
as offices falling within Class B1(a) of the Town and Country Planning (Use
Classes) Order 1987
   
“Planning Acts”
the Town and Country Planning Act 1990; the Planning (Listed Buildings and
Conservation Areas) Act 1990; the Planning (Hazardous Substances) Act 1990; the
Planning (Consequential Provisions) Act 1990; the Planning and Compensation Act
1991; the Planning and Compulsory Purchase Act 2004; and all other statutes
relating to town and country planning from time to time in force

 
 
 

--------------------------------------------------------------------------------

 

   
“the Plans” "the Plans"
the plans annexed to this Lease and marked Plans 1, 2 and 3
   
“Prescribed Rate”
the yearly rate of 3% above the Base Rate
   
“the Property"
the premises described in Schedule 1 together with for the avoidance of doubt
the KVA generator within the Property and all permitted additions and
alterations made to it from time to time and all fixtures and fittings in or
upon it from time to time (whether originally affixed or fastened to or upon it
or otherwise) except those occupier's fixtures which are capable of being
removed from the Property without defacing it
   
“Quarter Days”
25 March 24 June 29 September and 25 December in every year and “Quarter Day”
means any one of them
   
“Reinstatement Election Notice”
a notice served by the Owner on the Occupier following damage to the Property by
an Uninsured Risk in which the Owner elects to reinstate the Property
   
“Reinstatement Election Period”
the period of 12 months from and including the date of damage to the Property by
an Uninsured Risk
   
“the Rent”
Means:
 
(a) until the date immediately preceding the Rent Commencement a peppercorn if
demanded; and
 
(b) from and including the Rent Commencement Date to and including 18 February
2012 the annual sum of ONE MILLION THREE HUNDRED AND TWENTY FIVE THOUSAND POUNDS
(£1,325,000); and
 
(c) thereafter the annual sum of ONE MILLION FIVE HUNDRED AND TWENTY THOUSAND
POUNDS (£1,520,000) (subject to review under  Schedule 7) and any interim rent
determined under the 1954 Act
   
“Rental Liability”
the Rent firstly reserved by this Lease as at the date of the application for
consent to assign or underlet (as the case may be)
   
“Rent Commencement Date”
18 November 2011
   
“the Rents”
the sums referred to in clause 3.1
   
“the Review Dates”
the fifth anniversary of the date of commencement of the Term
   
“the Schedule of Condition”
the schedule prepared by GVA Grimley dated 22 July 2010 and which is annexed at
Annexure 1
   
“the Service Charge”
has the meaning given to it in Schedule 5
   
“Services”
has the meaning given to it in Schedule 5
   
“Services and Systems”
the Conduits and all ventilation cooling and heating apparatus all electric gas
hydraulic and other mechanical installations plant machinery and equipment and
all security fire alarm and sprinkler systems from time to time installed in and
forming part of the Property or the Estate
   
“Term”
a term of seven years commencing on and including 18 August 2010 and expiring
on 17 August 2017 and any period of continuation holding over or extension of it
(whether by statute or at common law or otherwise)
   
“Termination Notice”
a notice to terminate this Lease with immediate effect
   
“Uninsured Risk”
any risk which is not at the relevant time an Insured Risk
   
“VAT”
value added tax provided for in the Value Added Tax Act 1994 or any similar
replacement or additional tax
   
“Working Day”
any day from Monday to Friday inclusive which is not a statutory public or bank
holiday or a day on which clearing banks are not open in England for normal
business



 
 

--------------------------------------------------------------------------------

 
1.2.  
In this Lease (unless expressly stated otherwise):



1.2.1.  
any reference to a clause or Schedule is to the relevant clause of or Schedule
to this Lease and any reference to a paragraph is to the relevant paragraph of
the Schedule in which it appears



1.2.2.  
the index and Particulars at the front of this Lease and any clause or schedule
headings are included for convenience only and shall not affect the
interpretation of this Lease



1.2.3.  
use of the singular includes the plural and vice versa and use of any gender
includes the other genders



1.2.4.  
words denoting natural persons include firms companies corporations and vice
versa



1.2.5.  
reference to a statute (whether general or specific) includes all instruments
orders regulations and other matters made under it and any modification
amendment extension consolidation or re-enactment of it or of the instruments
orders regulations or other matters made under it from time to time (except in
the case of a reference to the Town and Country Planning (Use Classes) Order
1987 which shall be read as originally made)



1.2.6.  
the terms “including” “include” “in particular” or any similar expression are
deemed to have the words “without limitation” following them



1.2.7.  
reference to “the Property” “the Common Parts” “the Estate” “Other Lettable
Areas” or “the Services and Systems” means the whole or any part of them or it



1.3.  
The Schedules form part of this Lease and shall have effect as if set out in
full in the body of this Lease and any reference to this Lease includes the
Schedules



1.4.  
If the Occupier for the time being is more than one person then its covenants
under this Lease are to be treated as being made jointly and severally



1.5.  
An obligation by the Occupier not to do something includes an obligation not to
permit or suffer it to be done



1.6.  
Any obligation on a party to this Lease to do something includes an obligation
to procure that it is done



1.7.  
Any reference in this Lease to an act or omission of the Occupier includes an
act or omission of any undertenant and any other person deriving title under the
Occupier and also includes an act or omission of their respective employees
workmen agents or visitors or anyone at the Property with the express or implied
authority of any of them



1.8.  
Where any consent or approval of the Owner is required under this Lease the
relevant provision shall be construed as also requiring the consent of any
mortgagee and (where the same is required under any superior lease) of any
superior owner (except that nothing in this Lease or in any consent or approval
given by the Owner shall imply that the superior owner’s consent will not be
unreasonably withheld)



1.9.  
Reference in this Lease to consent or approval not being unreasonably withheld
also means it must not be unreasonably delayed



1.10.  
Any consent or approval of the Owner required under this Lease must be obtained
before the act or event to which it applies is carried out or done and shall be
valid only if it is given by deed executed by the Owner or otherwise given in
writing and signed by or on behalf of the Owner with an express statement that
the Owner waives the requirement for a deed in that (and only that) case



1.11.  
Any easement right power or discretion excepted reserved or made available to
the Owner under this Lease shall be deemed in addition to except reserve and
make the same available to any mortgagee and superior owner and in the case of
any right of the Owner to have access to the Property such right shall also
extend to all persons authorised in writing by the Owner (including agents
professional advisers contractors workmen and others)



1.12.  
Reference in this Lease to a payment being required to be made “on demand” means
that payment shall be made on demand from time to time



 
 

--------------------------------------------------------------------------------

 
2.  
DEMISE



2.1.  
The Owner demises the Property to the Occupier for the Term together with (and
in common with the Owner and all other persons entitled to them) the rights set
out in Schedule 2 but excepting and reserving to the Owner the rights privileges
and other matters set out in Part 1 of Schedule 3 and subject to the rights
privileges covenants and other matters set out in Part 2 of Schedule 3



3.  
RENT



3.1.  
Throughout the Term the Occupier shall pay to the Owner by way of rent without
deduction counterclaim or set off:



3.1.1.  
the Rent



3.1.2.  
the Insurance Rent in accordance with Schedule 4



3.1.3.  
the Service Charge in accordance with Schedule 5



3.1.4.  
any VAT payable by the Occupier in accordance with clause 6.12



3.1.5.  
any interest payable by the Occupier in accordance with clause 4.2



3.2.  
The Rent is to be paid by equal quarterly instalments in advance on the Quarter
Days and the first payment (being an appropriate proportion calculated from and
including the Rent Commencement Date until and including the day before the next
Quarter Day) is to be made on the Rent Commencement Date



 
 

--------------------------------------------------------------------------------

 
4.  
OCCUPIER'S COVENANTS



The Occupier covenants with the Owner:


4.1.  
Pay Rents



To pay the Rents in accordance with clause 3


4.2.  
Pay Interest



4.2.1.  
If the Rent is not paid on the due date or if any of the other Rents are not
paid within 5 Working Days after falling due (whether formally demanded or not)
to pay interest on the unpaid amount at the Prescribed Rate (both before and
after judgment) accruing on a daily basis from the date such amount becomes due
up to and including the date of actual payment



4.2.2.  
If the Owner refuses to accept any of the Rents so as not to prejudice its
rights of re-entry in this Lease to pay interest at the Prescribed Rate on those
Rents for the period from and including the due date until acceptance by the
Owner



4.3.  
Pay Outgoings etc.



4.3.1.  
To pay all existing and future rates taxes assessments duties charges and
outgoings of every kind (whether or not recurring or of a capital nature and
including any of a novel nature) legally payable in respect of the Property by
the owner or occupier of it



4.3.2.  
To pay to the relevant suppliers all charges for gas electricity water
telecommunications and other utilities and services (including meter rents and
standing charges) consumed in the Property



4.3.3.  
The obligation in clause 4.3.1 excludes any taxes payable by the Owner (other
than VAT) on receipt of the Rent or which arise from a disposal of the Owner’s
reversionary interest in the Property



4.3.4.  
Not to agree the rateable value of the Property with any competent authority
without first giving the Owner written details of all proposals and
counter-proposals made and the progress of all negotiations and appeals (if any)
in respect of the value of the Property for rating purposes and to co-operate
with the Owner in seeking to procure that any rateable value assessed in respect
of the Property is as low as possible



 
 

--------------------------------------------------------------------------------

 
4.4.  
Repair and Cleaning



4.4.1.  
Subject to clause 4.4.11 to keep the Property in good and substantial repair and
condition excluding damage by:



(a)  
an Insured Risk unless any insurance money is withheld due to an act or omission
of the Occupier and the Occupier does not make good the withheld amount) and



(b)  
an Uninsured Risk but only to the extent that:



(i)  
damage caused by an Uninsured Risk makes the whole or a substantial part of the
Property unfit for occupation and use and



(ii)  
the Uninsured Risk has not become an Uninsured Risk as a result of any act or
omission of the Occupier



4.4.2.  
Subject to clause 4.4.11 to  renew and replace all Owner’s fixtures and fittings
(including carpets and other floor-coverings) in or forming part of the Property
which may be or become missing broken damaged or stained with new items of an
equivalent quality and value to the Owner’s reasonable satisfaction



4.4.3.  
To replace immediately all broken or damaged glass in or forming part of the
Property at the Occupier’s own cost whether or not any insurance monies received
are sufficient



4.4.4.  
To keep clean all doors and windows and door and window frames of the Property
cleaning as frequently as necessary



4.4.5.  
To keep the Property clean and tidy and to keep the floors of the Property
carpeted or otherwise suitably covered



4.4.6.  
Subject to clause 4.4.11 to keep the Conduits within and serving the Property in
good condition and clear at all times



4.4.7.  
Subject to clause 4.4.11 to ensure that the Services and Systems at the Property
are:



(a)  
maintained in good and working order



(b)  
regularly inspected and tested



(c)  
repaired and where necessary replaced



 
in all cases by an appropriate qualified person in accordance with the relevant
manufacturer’s instructions and recommendations



4.4.8.  
To keep full service and maintenance records in respect of the Services and
Systems at the Property and to make them available to the Owner at any
reasonable time on request



4.4.9.  
In relation to all repairs and other works carried out by the Occupier under
this Lease to carry out and complete such works using a reputable contractor



4.4.10.  
Not to negate waive or render less effective or advantageous any guarantee
warranty or other right or remedy which may for the time being apply to the
Services and Systems or to the Property and whose terms have been notified to
the Occupier



4.4.11.  
Nothing in this clause 4.4 shall oblige the Occupier to keep the Property in any
better state of repair than at the date of this Lease as evidenced by the
Schedule of Condition attached to this Lease save in relation to the Services
and Systems at the Property which shall be upgraded in accordance with the
provisions of a Licence for Alterations to be entered into between the parties
hereto pursuant to a side letter of even date herewith

 
4.5.  
Decoration



4.5.1.  
As often as necessary but in any event in the last 3 months before the
Determination of the Term to paint decorate and suitably treat the interior of
the Property with good quality materials in a proper and workmanlike manner



4.5.2.  
As often as necessary but in any event in the last 3 months before the
Determination of the Term to paint varnish and otherwise protect maintain
decorate and suitably treat the exterior of the Property with good quality
materials in a proper and workmanlike manner



4.5.3.  
In the last 3 months before the Determination of the Term the colours manner and
details of all works undertaken pursuant to this clause 4.5 must be approved by
the Owner (such approval not to be unreasonably withheld)



4.5.4.  
The Occupier shall not be required under this clause 4.5 to decorate or treat
the Property more than once in any 12 month period



 
 

--------------------------------------------------------------------------------

 
4.6.  
Alterations



4.6.1.  
Not to increase the floor space in the Property



4.6.2.  
Not to install or erect any satellite dish receiving aerial or other similar
telecommunications apparatus in or on the Property without the prior consent of
the Owner (not to be unreasonably withheld)



4.6.3.  
Not to make any alterations which change the appearance finishes or external
features of the Property and not to make any other alteration or addition to the
Property save as permitted by a Licence for Alterations to be entered into
between the parties hereto pursuant to a side letter of even date herewith
unless permitted by clauses 4.6.4 or 4.6.5



4.6.4.  
The Occupier may carry out internal non-structural alterations to the Property
without the Owner’s consent provided that:



(a)  
they do not affect the Services and Systems



(b)  
it has submitted full plans specifications and written details of the proposed
alterations to the Owner before commencing them



4.6.5.  
The Occupier may carry out internal non-structural alterations to the Property
which affect the Services and Systems and may install or erect
telecommunications apparatus in or on the Property provided that:



(a)  
it has obtained the Owner’s consent (which shall not be unreasonably withheld)



(b)  
it has submitted full plans specifications and written details of the proposed
alterations to the Owner and taken into account any reasonable requirements of
the Owner



(c)  
it carries out all alterations to the Owner’s reasonable satisfaction not to be
unreasonably withheld in accordance with the approved plans and specifications



(d)  
(in the case of alterations which affect the Services and Systems to any
material extent):



(i)  
they are in accordance with the terms conditions and quality standards laid down
by the British Standards Institute and the Institute of Electrical and
Electronics Engineers, Inc. current at the time



(ii)  
they are within the design criteria of the Services and Systems as provided to
the Occupier and



(iii)  
the Owner’s mechanical and electrical consultants have approved them such
approval not to be unreasonably withheld or delayed



(e)  
(in the case of the installation or erection of any telecommunications
apparatus):



(i)  
the apparatus is for the exclusive use of the Occupier or other authorised
occupiers of the Property in connection with the business carried on from the
Property



(ii)  
the apparatus is not subcontracted to or used in any way by a third party other
than in the usual course of the Occupiers business



(iii)  
the installation of the apparatus does not adversely affect the health of the
Occupier its employees or any other users of the Property or of any Other Land
and



(iv)  
the installation of the apparatus does not adversely affect the value of the
Owner’s reversionary interest in the Property



4.6.6.  
If the Occupier carries out any works at the Property to which the CDM
Regulations apply:



(a)  
to make a declaration to the Health & Safety Executive under the CDM Regulations
that the Occupier is the only "client" in respect of those works and to provide
the Owner with a copy of the declaration and the acknowledgement of it from the
Health & Safety Executive



(b)  
to comply with the CDM Regulations (including all requirements in relation to
the provision and maintenance of a health and safety file)



(c)  
to supply all information to the Owner that the Owner reasonably requires from
time to time in connection with the CDM Regulations and (if not already retained
by the Owner in accordance with the CDM Regulations) to hand over the original
health and safety file to the Owner at the Determination of the Term



(d)  
to procure that the Owner is granted free of charge and with full title
guarantee a royalty-free irrevocable and non-exclusive licence to copy and use
the content of the health and safety file for the works for any purpose
connected with the Property and to ensure that such licence carries the right to
grant sub-licences on similar terms and is transferable to third parties



(e)  
as soon as reasonably practicable after it becomes aware of any information
relevant to health and safety in relation to the Property to provide that
information to the Owner



4.6.7.  
To remove any alterations or additions made or erected in breach of this clause
4.6 and/or to reinstate the Property to its former state and condition within
such reasonable period as shall be specified in a notice given by the Owner of
the breach (such notice to be without prejudice to the Owner’s other rights and
remedies which shall remain fully enforceable)



 
 

--------------------------------------------------------------------------------

 
4.7.  
Comply with Statute



4.7.1.  
Subject to the provisions of clause 6.16 to comply with the requirements of all
statutes and all public or other competent bodies in respect of the Property its
use and occupation the employment of personnel in it and any work carried out to
it



4.7.2.  
To execute at the Occupier’s expense all works (whether improvements or repairs)
required to comply with any statute or otherwise required to be executed in or
in respect of the Property by the Occupier as occupier



4.7.3.  
To indemnify the Owner against all Liability resulting from any requirement
referred to in clause 4.7.1 or from the Occupier’s failure to comply with such
requirement



4.7.4.  
To refund to the Owner all Owner's Costs incurred in executing all works
referred to in this clause 4.7 or in carrying out any works remedying any matter
or complying with any requirement relating to the Property in compliance with a
notice served by any local public or statutory authority or other competent
person



4.8.  
Comply with Planning Acts



4.8.1.  
To comply with the Planning Acts and all planning permissions granted in
relation to the Property



4.8.2.  
Not to make any application under the Planning Acts without the Owner’s consent
which shall not be unreasonably withheld



4.8.3.  
To supply the Owner with a copy of any application made or permission granted
under the Planning Acts as soon as it is made or granted with copies of any
plans or drawings relating to it and to keep the Owner informed of the progress
of the application and its result



4.8.4.  
Not to implement any planning permission or carry out any development permitted
under the Planning Acts without the Owner’s consent which shall not be
unreasonably withheld



4.8.5.  
To complete any works authorised under the Planning Acts before the
Determination of the Term unless the Owner reasonably requires otherwise



4.9.  
Permit entry to inspect repair etc.



To permit the Owner at all reasonable times during office hours and on not less
than 5 days prior written notice (or at any time without notice in emergency) to
enter the Property:


4.9.1.  
in order to execute any works of repair maintenance renewal cleaning alteration
or other works of or to any Other Land belonging to the Owner



4.9.2.  
to view the state and condition of the Property or its actual user



4.9.3.  
to take schedules or inventories of the fixtures and fittings in the Property



4.9.4.  
to view the Property for re-letting purposes or for the purposes of disposing of
the Owner’s reversionary interest in the Property



4.9.5.  
for any other necessary or reasonable purpose



provided that any damage caused to the Property or articles plant or equipment
thereon is made good as soon as reasonably practicable and that neither the
Owner nor anyone else so entering is liable for any disturbance inconvenience
loss of business or other Liability to the Occupier resulting from the entry or
carrying out of any works or other things unless caused by negligence on the
part of the Owner or person so entering


 
 

--------------------------------------------------------------------------------

 
4.10.  
Rights of entry to remedy breach



4.10.1.  
Within three months (or such lesser period as the Owner may reasonably specify)
of service of notice by the Owner to the Occupier of any repairs required to be
carried out at the Property to commence to carry out those repairs in accordance
with the Occupier's Covenants and thereafter diligently proceed with the same



4.10.2.  
If the Occupier fails to comply with the requirements of any notice referred to
in clause 4.10.1 or defaults in the performance of any of the Occupier's
Covenants the Owner (without prejudice to its general right of re-entry) may
enter the Property on not less than 48 hours prior written notice to execute
whatever works are necessary to comply with the relevant notice or the
Occupier’s Covenants



4.10.3.  
If the Owner enters the Property and carries out any works to pay the Owner's
Costs of and incidental to the works on demand with interest at the Prescribed
Rate (both before and after any judgment) accruing on a daily basis from the
date of demand up to and including the date of actual payment and those costs
shall be recoverable as a contractual debt due from the Occupier to the Owner



4.10.4.  
Neither the Owner nor anyone else entering the Property pursuant to this clause
4.10 shall be liable for any disturbance inconvenience loss of business or other
Liability to the Occupier resulting from the entry or the carrying out of any
works or other things referred to in this clause 4.10 unless caused by
negligence on the part of the Owner or the person entering the Property



4.11.  
Restrictions on lighting sound overloading etc.



4.11.1.  
Not to place any loudspeaker or other productive or reproductive sound device
outside the Property and not to play any music or produce or reproduce any sound
inside the Property so as to be audible outside the Property



4.11.2.  
Not to install or erect any exterior lighting shade or awning at or outside the
Property



4.11.3.  
Not to display any flashing lights in the Property that can be see from outside
the Property



4.11.4.  
Not to display any other lighting arrangement that can be seen from outside the
Property if the Owner reasonably considers such lighting arrangement to be
undesirable and gives notice to the Occupier to that effect



4.11.5.  
Not to do or bring anything in or upon the Property which may impose strain or
put any weight on the floors walls or ceilings of the Property in excess of that
which they are calculated to bear (allowing due margin for safety)



4.11.6.  
Not to overload the Services and Systems



4.11.7.  
Not to install any machinery boiler or engine of any kind in the Property except
that the Occupier may install normal machinery reasonably necessary for the
carrying on of the Occupier's business (with the Owner's consent which shall not
be unreasonably withheld) but the Occupier must first carry out any works
required to strengthen the Property so that such machinery may be installed and
operated without causing damage to the structure of the Property



4.11.8.  
Not to use any telecommunications media or systems in the Property other than
for the exclusive use of the Occupier or other authorised occupier of the
Property in connection with the business carried on from the Property



4.11.9.  
Not to bring or store any combustible or inflammable substance onto in or upon
the Property other than substances normally used for cooking within the kitchens
on the Property or for barbecue purposes



 
Provided Always that the Occupier shall be permitted to install its own
electricity check meters without the need for the Owners consent



 
 

--------------------------------------------------------------------------------

 
4.12.  
User



4.12.1.  
Not to use or occupy the Property other than for the Permitted Use or for such
other purposes within Class B1 of the Town and Country Planning (Use Classes)
Order 1987 as the Owner may approve in writing (such approval not to be
unreasonably withheld)



4.12.2.  
Notwithstanding the Permitted Use not to use the Property for any use where it
is open to members of the public visiting without a pre-arranged appointment



4.12.3.  
Not to use or occupy the Property:



(a)  
for any illegal or immoral purpose



(b)  
for any noisy offensive or dangerous trade or business



(c)  
in such a way as causes or is likely to cause damage or nuisance annoyance or
disturbance to the Owner or to the owners or occupiers of any Other Land



(d)  
for any sale by auction



4.12.4.  
Not to permit any person to sleep or reside in the Property



4.12.5.  
Not without the Owner’s prior written consent to bring into or keep in the
Property any non-human living creature save for guide or hearing dogs in the
control of visually or aurally impaired persons respectively



4.13.  
Signage



Not to place or display on the exterior of the Property or on the windows or
inside the Property so as to be visible from outside the Property any name
writing notice sign placard poster board display hoarding flagpole sticker or
advertisement other than:


4.13.1.  
signs of a type size and design approved by the Owner (such approval not to be
unreasonably withheld which shall include but not be limited to the manner of
affixing such signage on external parts of the Property which shall exclude the
cladding) showing the Occupier’s name and business in conformity with the
Occupier’s national or corporate identity from time to time



4.13.2.  
notices which the Occupier is legally required to display



Provided always that the Occupier may subject (to the Owner’s approval as to
type size and location which shall not be unreasonably withheld) erect signage
in the Common Parts which for the avoidance of doubt shall be in keeping with
other Estate signage


4.14.  
Permit Owner to Affix Notices



To permit the Owner to fix and retain upon the outside of the Property a sign or
notice (during the last 6 months of the Term) for reletting the Property


4.15.  
Sharing occupation



Notwithstanding  clause 4.16 the Occupier may at any time share occupation of
the Property with a Group Company provided that:


4.15.1.  
the Occupier first gives notice to the Owner of the intended occupation with
full details of it



4.15.2.  
no relationship of Owner and Occupier is created



4.15.3.  
the Property continues to give the appearance of a single business unit at all
times and



4.15.4.  
the right of the Group Company to share occupation terminates immediately the
Group Company ceases to be a Group Company of the Occupier (in which case the
Occupier must promptly give notice of that fact to the Owner)



 
 

--------------------------------------------------------------------------------

 
4.16.  
Assignment and Underletting



4.16.1.  
Not to part with or share the possession or occupation of the whole or any part
of the Property except as permitted by clause 4.15



4.16.2.  
Not to assign mortgage charge or underlet part only of the Property except by
way of an underletting of a Permitted Part



4.16.3.  
Not to assign mortgage charge or underlet the whole of the Property or underlet
a Permitted Part without:



(a)  
complying with the other provisions of this clause 4.16 and



(b)  
obtaining the Owner’s consent (which shall not be unreasonably withheld)



4.16.4.  
The Owner may for the purposes of section 19(1)(A) of the Landlord and Tenant
Act 1927 impose the conditions set out in clause 4.16.5 as a condition of its
consent to any assignment



4.16.5.  
The conditions referred to in clause 4.16.4 are:



(a)  
that if at the date of the assignment the proposed assignee is resident or
registered outside England and Wales it provides at its own cost a written
opinion letter signed by lawyers practising in the jurisdiction in which the
assignee is registered confirming that the proposed assignee has the appropriate
powers and status to enter into the assignment and also confirming any other
matters which the Owner may reasonably require



(b)  
that the proposed assignee’s Net Profits for each of its 3 completed financial
years of accounting immediately before the date of the application for consent
to assign were at least 3 times the Rental Liability



4.16.6.  
Nothing in this clause 4.16 shall prevent the Owner from giving consent to any
assignment subject to any other reasonable condition (including requiring an
Authorised Guarantee Agreement if reasonable to do so in circumstances other
than those set out in clause 4.16.5(a)) nor from refusing consent to any
assignment in any other circumstances if reasonable to do so



 
 

--------------------------------------------------------------------------------

 
4.16.7.  
Not to underlet the whole or a Permitted Part of the Property:



(a)  
at a fine or premium or reverse premium



(b)  
at a rent less than the open market rental value of the underlet premises at the
time of underletting or any prior agreement for underletting



(c)  
at a rent which is commuted or is payable more than 3 months in advance



(d)  
unless the underlease is Excluded and the Occupier has supplied certified copies
to the Owner of:



(i)  
the warning notice served by the Occupier on the proposed undertenant and
undertenant’s guarantor (if any)



(ii)  
the proposed undertenant’s and undertenant’s guarantor’s (if any) declaration or
statutory declaration (as appropriate)



(e)  
unless the undertenants Net Profits for the completed financial year of
accounting immediately before the date of application for consent to underlet
were at least 3 times the Rental Liability



(f)  
unless the underlease is in a form approved by the Owner and contains:



(i)  
in the case of an underlease of the whole of the Property an absolute
prohibition against any assignment mortgage charge underletting or parting with
or sharing the possession or occupation of the whole or any part of the Property
other than an assignment or charge or underletting of the whole of the Property
or an underletting of a Permitted Part with the Owner’s consent (which may not
be unreasonably withheld)



(ii)  
in the case of an underlease of a Permitted Part an absolute prohibition against
any assignment mortgage charge underletting or parting with or sharing the
possession or occupation of the whole or any part of the Permitted Part other
than an assignment or charge of the whole of the Permitted Part with the Owner’s
consent (which may not be unreasonably withheld)



(iii)  
in the case of an underlease for a term of over 5 years provisions for the
review of the underlease rent corresponding in time and substance with the
provisions for the review of the Rent in this Lease



(iv)  
covenants rights and conditions which do not materially conflict with the terms
of this Lease



(v)  
all the relevant terms of the underlease expressly stated within the body of the
underlease or incorporated within the underlease by the physical annexation of a
copy of this Lease to the underlease



(vi)  
in the case of an underlease of a Permitted Part due and proper provision for
common access areas and provisions for recovery of service charge for management
administration and services of common parts



(g)  
without first procuring that the proposed undertenant covenants direct with the
Owner:



(i)  
in the case of an underlease of the whole of the Property not to assign mortgage
charge underlet or part with or share the possession or occupation of the whole
or any part of the Property other than by an assignment or charge or
underletting of the whole of the Property or an underletting of a Permitted Part
with the Owner’s consent (which may not be unreasonably withheld)



(ii)  
in the case of an underlease of a Permitted Part not to assign mortgage charge
underlet or part with or share the possession or occupation of the whole or any
part of the Permitted Part other than by an assignment or charge of the whole of
the Permitted Part with the Owner’s consent (which may not be unreasonably
withheld)



(iii)  
to observe and perform the covenants on the proposed undertenant’s part in the
underlease

 
(iv)  
(if applicable) to use all reasonable endeavours to procure the registration
and/or noting of the underlease at the Land Registry as soon as practicable
after completion of the underlease and to deal promptly and properly with any
requisitions raised by the Land Registry in connection with any application for
registration and/or noting and within 10 Working Days of completion of the
registration and/or noting to provide evidence of it to the Owner’s solicitors



 
 

--------------------------------------------------------------------------------

 
4.16.8.  
In relation to any underlease granted:



(a)  
to enforce the observance and performance by the undertenant of the
undertenant’s obligations contained in the underlease and not to release any of
them



(b)  
not to waive either expressly or by implication any breach of the undertenant’s
obligations



(c)  
not to vary or waive the terms of  the underlease without the Owner’s consent
(which may not be unreasonably withheld)



4.16.9.  
In respect of any review of rent payable under any underlease granted:



(a)  
to ensure that such rent is reviewed in accordance with the provisions of the
underlease



(b)  
to notify the Owner as soon as reasonably practicable of the outcome of any such
review of rent



 
 

--------------------------------------------------------------------------------

 
4.17.  
Register dealings and provide information



4.17.1.  
Within one month after:



(a)  
any assignment underlease assignment or subletting of any underlease mortgage
charge transfer disposition or devolution of the Property or a Permitted Part



(b)  
the commencement of any sharing of occupation with a Group Company permitted by
clause 4.15 (whether effected orally or in writing)



 
to give notice of such transaction in duplicate to the Owner's solicitors and to
supply at the Occupier’s expense 3 certified copies of the document or
memorandum (if effected orally) evidencing the transaction and to pay to the
Owner's solicitors a fee of £50 plus VAT for the registration of the transaction



4.17.2.  
In respect of every transaction referred to in clause 4.17.1 that is registrable
at the Land Registry as soon as practicable after completion of the transaction
to procure the registration and/or noting of the transaction at the Land
Registry and to deal promptly and properly with any requisitions raised by the
Land Registry in connection with any application for registration and/or noting
and within 10 Working Days of completion of the registration and/or noting to
provide evidence of it to the Owner’s solicitors



4.17.3.  
Within one month of the conclusion of any review of rent payable under any
underlease of the Property to serve on the Owner a certified copy of the
memorandum signed on behalf of the undertenant   recording the amount of the
reviewed rent



4.17.4.  
To provide the following information immediately on receiving a request from the
Owner:



(a)  
full names and addresses of all legal entities in actual occupation of the
Property



(b)  
the precise part of the Property which those legal entities occupy



(c)  
a certified copy of the document or (if none) a written memorandum of the
agreement and parties to it under which each legal entity is or claims to be
entitled to occupy the Property



(d)  
full names and addresses of all legal entities entitled or claiming to be
entitled to an interest in the Property (whether at law or in equity)



(e)  
the precise part of the Property in which each legal entity is or claims to be
entitled to an interest



(f)  
a certified copy of the document or (if none) a written memorandum of the
agreement and parties to it under which each party is or claims to be entitled
to an interest in the Property



4.17.5.  
To ensure that the Owner and the local police force each have notice of the name
home address and home telephone number of at least 2 keyholders of the Property
at all times



4.17.6.  
To supply to the Owner a certified copy of any certificate or deed evidencing
any change of name of the Occupier and/or Guarantor for the time being within 20
Working Days of such change of name taking effect



 
 

--------------------------------------------------------------------------------

 
4.18.  
Pay Owner’s Costs on breach of covenant



4.18.1.  
To pay within a reasonable period and indemnify the Owner against all Owner's
Costs incurred in connection with or in reasonable contemplation of:



(a)  
the preparation and service of a notice under sections 146 or 147 of the 1925
Act and/or any proceedings pursuant to such notice (whether or not forfeiture is
avoided otherwise than by relief granted by a competent court)



(b)  
the preparation and the service of all notices and schedules and subsequent
proceedings relating to wants of repair to the Property accruing during the Term



(c)  
the non-observance non-performance or breach by the Occupier of any of the
provisions of this Lease



(d)  
remedying any breach of the Occupier’s Covenants



(e)  
the recovery or attempted recovery of any of the Rents which are due and unpaid



(f)  
a notice under Section 17 of the 1995 Act



(g)  
obtaining any superior owner’s or mortgagee’s consent or approval arising from
an application made by the Occupier under this Lease



4.18.2.  
To pay on demand and indemnify the Owner against all reasonable Owner’s Costs in
connection with any application made by the Occupier for consent or approval
under this Lease whether the consent or approval is granted or refused or
whether the application is withdrawn



4.19.  
No encroachment etc.



4.19.1.  
Not to stop up darken or obstruct any windows doors or openings in the Property



4.19.2.  
Not to permit any encroachment or easement to be made or acquired over or
against the Property



4.19.3.  
If any encroachment or easement is or is attempted to be made or acquired to
give immediate notice to the Owner as soon as the Occupier is aware of the same
and (at the Owner’s cost and request) take all proper and reasonable steps to
prevent obstruct restrain or prohibit such encroachment or easement



4.20.  
No obstruction etc.



4.20.1.  
Not to cause the Common Parts to become untidy or dirty



4.20.2.  
Not to cause damage to or obstruct the Common Parts and in particular not to
obstruct any roads footpaths or accessways leading to and from the entrance to
the Property



4.20.3.  
To place all refuse and rubbish in the containers and receptacles from time to
time designated for the purpose by the Owner



 
 

--------------------------------------------------------------------------------

 
4.21.  
Comply with Regulations for the Estate



4.21.1.  
To observe and comply with any reasonable regulations made by the Owner from
time to time and notified to the Occupier having as their object the safety
promotion maintenance management and general amenity of the Estate



4.21.2.  
To comply with the requirements of the Occupier’s Guide and where there is a
conflict between the Occupier’s Guide and this Lease the terms of this Lease
shall apply



4.22.  
Give notice of damage



To give the Owner notice of any material damage to the Property immediately the
Occupier becomes aware of it


4.23.  
Give notice of defects



To give notice to the Owner immediately the Occupier becomes aware of any defect
in the state of the Property which would or might give rise to an obligation on
the Owner to do or refrain from doing something in order to comply with the duty
of care imposed on the Owner pursuant to the Defective Premises Act 1972


4.24.  
Give Owner details of notices



Immediately upon receipt to produce to the Owner a certified copy of any notice
order permission or proposal affecting the Property and if required by the Owner
but at the Owner’s cost to join in making whatever objections or representations
relating to it the Owner may reasonably require


4.25.  
Yield Up



At the Determination of the Term:


4.25.1.  
To yield up the Property with vacant possession and in compliance with the
Occupier’s Covenants



4.25.2.  
At the Occupier’s expense to remove all occupier’s fixtures and fittings and
signs erected by the Occupier either during the Term or during any period of
occupation under licence prior to the commencement of the Term and to make good
all damage caused by the removal to the Owner’s reasonable satisfaction



4.25.3.  
At the Occupier’s expense (unless otherwise required by the Owner) to reinstate
the Property to its state and condition prior to the carrying out of any works
or alterations to the Property either during the Term or during any period of
occupation by the Occupier or its predecessors in title prior to the
commencement of the Term to the Owner’s reasonable satisfaction



Provided always that the Occupier’s liability in respect of any  dilapidations
payment to the Owner in connection with these obligations shall apply only to an
amount in excess of £1,995,000


4.26.  
Indemnity against claims etc.



To indemnify the Owner against all Liability resulting from:


4.26.1.  
any injury to or the death of any person or damage to the Property or to any
Other Land caused by the Occupiers failure to comply with its covenants relating
to the state of repair or condition of or the use of or any alteration to the
Property



4.26.2.  
any interference or alleged interference with or obstruction by the Occupier of
any right or alleged right of light air drainage or other right or alleged right
benefiting the Property or any Other Land



4.26.3.  
any blockage by the Occupier of the drains used in common with the owners or
occupiers of any Other Land



4.26.4.  
any breach of the Occupier’s Covenants or any act or omission of the Occupier



 
 

--------------------------------------------------------------------------------

 
4.27.  
Observe covenants etc.



To comply with all covenants and other matters set out or referred to in Part 2
of Schedule 3 so far as they relate to or affect the Property


4.28.  
Sustainability and EPC



To co-operate with the Owner  in providing (but only at reasonable
intervals) whatever information the Owner reasonably requires relating to the
energy and water consumption and waste management statistics for the Property


4.29.  
Car Park obligations



4.29.1.  
Not to use the Car Parking Spaces other than for the parking of one private
motor vehicle in each Car Parking Space



4.29.2.  
Not to wash or valet any vehicles or carry out any maintenance or repair works
to any vehicles (other than essential repairs in emergency) in the Car Parking
Spaces



4.29.3.  
Not to leave vehicle engines running for longer than is absolutely necessary to
ensure arrival departure and correct parking in the Car Parking Spaces without
unreasonable delay or noise



4.29.4.  
On 48 hours notice (or immediately if causing an obstruction) to remove from any
Car Parking Space any broken-down or abandoned vehicle or any vehicle which is
causing an obstruction



4.30.  
Replace Guarantor



4.30.1.  
Where a Guarantor has been provided to give notice to the Owner within 20
Working Days of the death of the Guarantor or of the Guarantor becoming bankrupt
or having an administration order made against it or entering into liquidation
or otherwise ceasing to exist



4.30.2.  
Within 20 Working Days of a request by the Owner to procure (at the Occupier’s
expense) that some other person acceptable to the Owner executes a deed of
guarantee in the form set out in Part 1 of Schedule 5 (mutatis mutandis) with
whatever amendments the Owner reasonably requires



4.31.  
Registration of this Lease



4.31.1.  
Promptly following the grant of this Lease to apply to register this Lease at
the Land Registry and have it noted in the registers of any superior titles



4.31.2.  
To deal promptly and properly with any requisitions raised by the Land Registry
in connection with that application



4.31.3.  
Within 10 Working Days after completion of the registration to send the Owner’s
solicitors official copies of the Occupier’s registered title of this Lease and
of any superior titles against which this Lease has been noted



4.32.  
Closure of Registered Title



4.32.1.  
Immediately on the Determination of the Term (and notwithstanding that the Term
has ended) to apply to close the registered title of this Lease at the Land
Registry and to remove any note of this Lease from the register(s) of any
superior titles



4.32.2.  
To deal promptly and properly with any requisitions raised by the Land Registry
in connection with that application



4.32.3.  
To keep the Owner informed of the progress and completion of that application



4.33.  
Exempt Information of Documents



4.33.1.  
Not to apply to the Land Registry to designate this Lease as an exempt
information document



4.33.2.  
Not to object to an application by the Owner to the Land Registry to designate
this Lease as an exempt information document



4.33.3.  
Not to apply for an official copy of any exempt information document version of
this Lease



 
 

--------------------------------------------------------------------------------

 
5.  
OWNER'S COVENANTS



Subject to the Occupier paying the Rents and observing and performing the
Occupier’s Covenants the Owner covenants with the Occupier (but not so as to
impose any liability on the Owner after it has parted with the immediate
reversion to this Lease ):


5.1.  
Quiet enjoyment



To allow the Occupier peaceably to hold and enjoy the Property throughout the
Term without any interruption by the Owner or by any person rightfully claiming
under or in trust for the Owner


5.2.  
Insurance



To observe and perform its insurance obligations in Schedule 4


5.3.  
Provide Obligatory Services



Unless prevented by causes beyond the Owner’s control which the Owner has used
all reasonable endeavours to mitigate to use reasonable endeavours to provide
the Obligatory Services and otherwise to observe and perform its obligations in
Schedule 5


5.4.  
Generator



As soon as possible following the date hereof to procure a split of power from
the existing generator in the Property so to provide power both to the Property
and to the Multi-storey Car park and so that on completion of that split 1000KVA
will be provided to the Property which generator shall be maintained by the
Occupier and form part of the Property


5.5.  
Landscaping



5.5.1.  
Within 6 months of the date of this Lease to use all reasonable endeavours to
fully landscape plant and thereafter properly maintain until (if appropriate)
redevelopment thereof the land shown in the Landscaping Programme to the
standard of the landscaped areas on the rest of the Estate



5.5.2.  
To carry out the works to the Estate which are set out as indicative only set
out in the Landscaping Programme including the improvement of the appearance of
the hoardings surrounding the plot labelled “C” on Plan 3 annexed hereto but so
that the Owner shall not be obliged to follow the Landscaping Programme which
shall be indicative of its intentions to landscape only



5.6.  
Enforce Warranties



Where the Owner has the benefit of any rights in respect of works carried out to
the Estate (whether under a building contract consultants appointment or any
collateral warranty or otherwise) to use all reasonable endeavours to enforce
the same


5.7.  
Title Matters



To comply with the covenants restriction, obligations and other matters
contained or referred to in the Property and Charges Registers of Title Numbers
AGL55140, AGL60220 and AG30755 in so far as they affect or relate to the Estate


5.8.  
Multi-Storey Car Park



To carry out such works of cleaning, decoration and repairs to the lighting
systems together with any other works which are required to put the Multi-Storey
Car Park into a good state of repair and to allow it to function properly and
safely as a car park in accordance with all health and safety and other
statutory requirements.


 
 

--------------------------------------------------------------------------------

 
6.  
PROVISOS AGREEMENTS AND DECLARATIONS



6.1.  
Forfeiture



6.1.1.  
The Owner may re-enter the Property at any time if:



(a)  
the Rents or any other sums payable under this Lease are not paid within 20
Working Days after they become due (whether formally demanded or not)



(b)  
the Occupier is in breach of the Occupier’s Covenants



(c)  
an Event of Insolvency (as defined in clause 6.1.2) occurs



(d)  
any distress or execution is levied on the Occupier’s goods at the Property



 
and this Lease will then terminate immediately but without prejudice to any
accrued claim or right of the Owner against the Occupier or any Guarantor



6.1.2.  
“Event of Insolvency” means an event where the Occupier:



(a)  
is unable to or has no reasonable prospect of being able to pay its debts



(b)  
makes a proposal to enter or enters into any arrangement scheme compromise
moratorium or composition with its creditors or any of them



(c)  
calls (or a nominee calls on its behalf) a meeting of its creditors or any of
them



(d)  
has an interim receiver a receiver and/or a manager appointed in respect of all
or any part of its property



(e)  
(being an individual):



(i)  
makes an application to the Court for an interim order



(ii)  
is adjudged bankrupt in any jurisdiction



(f)  
(being a corporation):



(i)  
has a notice of appointment of an administrator filed against it



(ii)  
resolves to give notice of an intention to appoint an administrator or an
administrative receiver or receiver



(iii)  
passes a winding-up resolution (except in connection with a members' voluntary
winding up for the purposes of an amalgamation or re-construction)



(iv)  
calls a meeting of its creditors to consider a resolution that it be wound up
voluntarily



(v)  
resolves to present its own winding-up petition



(vi)  
is wound up



(vii)  
is dissolved or is removed from the Register of Companies or otherwise ceases to
exist



(viii)  
is a corporation incorporated outside the United Kingdom and is the subject of
proceedings or an event similar to or the same as those referred to above in the
country of its incorporation



and in relation to the various Events of Insolvency they are wherever
appropriate to be interpreted in accordance and conjunction with the relevant
provisions of the Insolvency Act 1986 and the Enterprise Act 2002


 
 

--------------------------------------------------------------------------------

 
6.2. 
Power for Owner to deal with Other Land



6.2.1.  
The Owner may deal as it thinks fit with any Other Land belonging to the Owner
and may erect or permit to be erected any buildings on any Other Land
irrespective of whether they affect or diminish the light or air which may now
or at any time be enjoyed by the Occupier or the occupiers for the time being of
the Property provided that such works do not otherwise adversely affect the
Occupiers use and enjoyment of the Property or any rights granted by this Lease



6.2.2.  
The Occupier shall not be entitled to any rights of light or air or other
easements or quasi-easements in respect of any property not demised by this
Lease other than those granted (if any) in Schedule 2



6.2.3.  
Section 62 of the 1925 Act does not apply to this Lease



6.3.  
No Warranty as to Use



Nothing in this Lease or in any consent granted by the Owner under this Lease
shall imply or warrant that the Property may lawfully be used under the Planning
Acts for the Permitted Use (or for any other use subsequently authorised)


6.4.  
Exclusion of Owner’s Liability



So far as may be permitted by statute the Owner shall not be responsible to the
Occupier or anyone else for:


6.4.1.  
any accident or injury suffered by any person or any damage to or loss of any
goods or property sustained on the Property arising from any works carried out
or other things done by the Owner permitted or required by this Lease unless
caused by negligence on the part of the Owner its employee’s agents or persons
under its control



6.4.2.  
impeding or temporarily obstructing any entrances doors or access routes giving
access to the Property or the Car Parking Spaces provided that sufficient access
is mentioned at all times



6.4.3.  
any loss or damage to or theft from or of any vehicle or other property in the
Car Parking Spaces or damage or injury to any person using the Car Parking
Spaces or for the prevention of access to and from the Car Parking Spaces caused
by unauthorised use of the Car Parking Spaces unless caused by negligence on the
part of the Owner its employees, agents or persons under its control



6.5.  
Acceptance of Rent is No Waiver



Notwithstanding the demand for or acceptance of the Rent or any of the Rents by
or on behalf of the Owner with knowledge of a breach of any of the Occupier’s
Covenants the Owner’s right to forfeit this Lease on the ground of such breach
shall remain in force and the Occupier shall not be entitled in any proceedings
for forfeiture to rely on any such demand or acceptance as a defence


6.6.  
Concessions for Due Dates for Payment



If the Owner allows the Occupier to defer payment of any money due under this
Lease then for all purposes in connection with this Lease (and particularly in
relation to Section 17 of the 1995 Act) that money shall be deemed to fall due
on the later date allowed by the Owner instead of the earlier date when it
originally fell due


6.7.  
Exclusion of Compensation



To the extent permitted by statute any right of the Occupier to claim
compensation from the Owner (whether on vacating the Property or otherwise) is
excluded


 
 

--------------------------------------------------------------------------------

 
6.8.  
Removal of Goods after Determination of the Term



6.8.1.  
The Occupier irrevocably appoints the Owner as its agent to store or dispose of
any goods left in the Property by the Occupier or other occupier of the Property
which remain there more than 5 Working Days after the Determination of the Term



6.8.2.  
The Owner may store or dispose of those goods as it sees fit without liability
to the Occupier but will account to the Occupier for any proceeds of sale of
those goods after deducting the costs and expenses of removal storage and sale



6.8.3.  
The Occupier will indemnify the Owner against any Liability incurred to any
third party whose goods have been sold by the Owner in the bona fide mistaken
belief (which is presumed unless the contrary is proved) that those goods
belonged to the Occupier and were liable to be dealt with as such under this
clause 6.9.3



6.9.  
Understanding and Representations



6.9.1.  
This Lease embodies the entire agreement and understanding of the parties
relating to the Property and to all the matters dealt with by any of the
provisions of this Lease



6.9.2.  
The Occupier acknowledges that it has not entered into this Lease in reliance
wholly or partly on any statement or representation made by or on behalf of the
Owner other than statements which were not capable of being independently
verified by search or enquiry or written statements made by the Owner’s
solicitors in correspondence with or in answer to preliminary enquiries raised
by the Occupier’s solicitors prior to the grant of this Lease



6.9.3.  
Nothing in clause 6.10.2 shall operate to limit or exclude any liability for
fraud or deliberate misrepresentation



6.10.  
Notices



6.10.1.  
Any notice given under this Lease shall be in writing and signed by or on behalf
of the party giving it



6.10.2.  
Section 196 of the 1925 Act (as amended by the Recorded Delivery Service Act
1962) shall apply to all notices required or permitted to be served under this
Lease provided that:



(a)  
so long as the Owner is Hyde Park GP Limited and Hyde Park Nominee Limited then
notices served on the Owner shall be addressed to and served upon the Company
Secretary at LaSalle Investment Management, 33 Cavendish Square, P.O. Box 2326,
London W1A 2NF or such other name and/or address and/or fax number notified to
the Occupier in writing from time to time and



(b)  
so long as the Occupier is Rackspace Limited then notices served on the Occupier
shall be addressed to and served upon the Company Secretary at the Property or
such other name and/or address and/or fax number notified to the Owner in
writing from time to time



6.10.3.  
Notice given under this Lease shall not be validly served if sent by e-mail or
fax



6.11.  
Pay VAT



6.11.1.  
The Rents and any other sums payable by the Occupier to the Owner under the
terms of this Lease are exclusive of VAT and the Occupier shall pay any VAT
chargeable on them on the date they fall due



6.11.2.  
The Occupier shall only be responsible for paying VAT on the Owner’s Costs where
the Owner is unable to recover the VAT under its usual accounting procedures



6.11.3.  
The Occupier covenants with the Owner that the Property will not be occupied for
any purpose which either alone or in conjunction with any other factors causes
an election to waive exemption from VAT which the Owner has made or may make to
be disapplied for VAT purposes



 
 

--------------------------------------------------------------------------------

 
6.12.  
Severance



If any provision of this Lease:


6.12.1.  
is rendered void by virtue of section 25 of the 1995 Act or is otherwise held to
be void or unenforceable by any court of competent jurisdiction that provision
shall be severed from all remaining provisions of this Lease and the remaining
provisions shall be preserved



6.12.2.  
extends beyond the limits permitted by section 25 of the 1995 Act that provision
shall be deemed to be varied so as not to extend beyond those limits



6.13.  
Arbitration



If any matter is referred to arbitration under this Lease then (whether or not
specifically provided for):


6.13.1.  
the matter is to be conducted in accordance with the Arbitration Act 1996



6.13.2.  
the date of the arbitrator’s award shall be the date on which the award signed
by the arbitrator is notified in writing to the Owner



6.13.3.  
the arbitrator must give written reasons for his award together with the
notification of the award



6.14.  
Governing Law and Jurisdiction



This Lease and any dispute or claim (including non-contractual disputes or
claims) arising out of or in connection with it its subject matter or its
formation shall be governed by and construed in accordance with the law of
England and Wales and the parties irrevocably agree that the courts of England
and Wales shall have exclusive jurisdiction to settle any such dispute or claim


6.15.  
Third Party Rights



No term of this Lease is intended to be enforceable under the Contracts (Rights
of Third Parties) Act 1999 by any person who is not a party to it other than the
successors in title to the Owner and the Occupier (but this shall not affect any
right or remedy of a third party which exists or is available apart from under
that Act)


6.16. 
Historic Contamination



6.16.1.  
Notwithstanding the Occupier’s covenants in this Lease the Occupier shall not be
liable pursuant to the terms of this Lease or otherwise in respect of any
liability which arises directly or indirectly from the presence in on over or
under the Property of Hazardous Substances or environmental damage
(“Contamination”) being Contamination which was present on or before the date of
this Lease.



6.16.2.  
It is agreed that without prejudice to the generality of clause 6.16.1 the
Occupier shall not be required by any of the Occupier’s covenants contained in
this Lease or otherwise to make good or rectify (or pay to make good or rectify)
any defect or want or repair resulting from Contamination nor shall the Occupier
be required to rectify remove treat or render harmless Contamination or rectify
any damage or other adverse consequence directly or indirectly attributable to
any Contamination.



7.  
RENT REVIEW



The Rent shall be reviewed in accordance with Schedule 7


This Lease is executed as a Deed by the parties to it and is delivered and takes
effect on the date set out at the beginning of it


                                  
 
 

--------------------------------------------------------------------------------

 




SCHEDULE 1
The Property


The premises known as HPH1 Hyde Park Hayes and shown edged red on Plan 1 the
freehold title to which is registered at the Land Registry under title number
AGL55140




                                   
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2
Rights And Privileges Granted


1.  
The right (in common with all persons having the like right):



1.1  
to use the accessways within the Common Parts to gain access on foot to and from
the Property and the Car Parking Spaces



1.2  
to pass and re-pass on foot and with vehicles over and along the vehicular
access routes and pedestrian walkways from time to time within the Common Parts
to gain access to and from the Property and the Car Parking Spaces



2.  
The right (solely in connection with the Occupier’s use and occupation of the
Property and not in connection with the use or occupation of any other premises)
to park 500 private motor vehicles in the Car Parking Spaces



2.1  
Provided always as follows:-



2.1.1  
28 Car Parking Spaces shall be available for use within the area of the Common
Parts marked 2 on Plan 2; and



2.1.2  
472 of the Car Parking Spaces shall (until the land edged green on Plan 3 has
been developed and a tenant or tenants are in occupation) shall be allocated by
the Owner as Car Parking Spaces in the Multi Storey Car Park



2.2  
thereafter the number of Car Parking Spaces available to the Occupier in the
Multi Storey Car Park shall be reduced to 432 and 40 Car Parking Spaces shall be
available for use as designated by the Owner from time to time within the area
of the Common Parts marked 1 on Plan 2



2.3  
the Occupier shall also have the right to park motorcycles in the designated
area within the multi-storey car park set aside for motorcycles and to erect
cycle racks for the parking of bicycles on some of the car parking spaces within
the multi-storey car park within the Car Parking Spaces referred to in this
paragraph 2



3.  
The right (in common with all other persons having a like right) and only until
such time as the land is redeveloped by the Owner to use as amenity land and for
the purposes of recreation including the holding of barbecues in conjunction
with its use of the Property the piazza area shown on the Landscape Programme
Provided always that the Occupier shall comply with all relevant Estate
regulations and shall leave the land clean and tidy and ensure no fires or
damage is caused to the land and to make good all damage caused to the
satisfaction of the Owner



4.  
The right to use the roof of the Property as a roof terrace subject to the
Occupier obtaining and complying with all requisite Planning Acts



5.  
the free and uninterrupted passage and running of water, gas, soil, electricity,
telephone and other utilities and services from and to the Property through and
along Conduits that are now or may be laid from time to time during the Term in,
over or under the Estate





                                      
 
 

--------------------------------------------------------------------------------

 




SCHEDULE 3
PART 1
Exceptions and Reservations


1.  
The right on the giving of reasonable prior written notice to enter upon the
Property for all or any of the purposes mentioned in this Lease provided that
the person exercising such right causes as little damage and inconvenience as
possible and makes good all damage caused to the Property and to any articles
plant or equipment therein as soon as reasonably practicable to the reasonable
satisfaction of the Occupier



2.  
The free and uninterrupted passage and running of water gas soil electricity
telephone and other utilities and services from and to any Other Land (whether
or not belonging to the Owner) through and along all Conduits that are now or
may be laid from time to time during the Term in over or under the Property



3.  
The right on the giving of reasonable prior notice to enter upon the Property
where entry is necessary to construct or install in over or under it any
Conduits for the benefit of any Other Land (whether or not belonging to the
Owner) and to connect to and use those Conduits and inspect clean repair replace
and renew them making good all damage caused to the Property as soon as
reasonably practicable



4.  
The right to withdraw or vary at the Owner's absolute discretion any of the
rights listed in  Schedule 2 or their routes so long as the Occupier's enjoyment
and use of the Property are not materially impaired



5.  
All rights of support and protection and all other easements or other rights in
the nature of easements or quasi-easements now enjoyed or capable of being
enjoyed by any Other Land



6.  
The right to erect scaffolding clean decorate repair alter build on  rebuild
develop deal with and use any Other Land in such manner as is reasonable without
materially affecting the amenity of the Property  and without any liability to
pay any compensation but subject to the person exercising such right making good
all damage caused to the Property and to any articles plant or equipment therein
as soon as reasonably practicable



7.  
The right to tie into or to build or lay on or into any boundary or party walls
of the Property whatever footings and foundations the Owner reasonably considers
appropriate together with a right of support and protection for the same and for
such purpose to excavate the Property along the said boundary or party wall
provided that reasonable prior written notice is given of any proposed works and
that the person exercising such right causes as little damage and inconvenience
as possible and makes good all damage caused to the Property or to any articles
plant or equipment therein as soon as reasonably practicable to the reasonable
satisfaction of the Occupier



8.  
Provided the amenity of the Property is not materially affected the  right to
regulate and control the use of the Common Parts and in particular (but without
prejudice to the generality of the foregoing) to:-



(a)       vary alter change the use of close or control access to the whole or
any part thereof


 
(b)
use the Common Parts for displays exhibitions or other forms of promotional
activity and to maintain thereon such gardens features appurtenances and
fittings or ornament or utility in all cases as the Owner from time to time
shall think reasonably fit



 
 

--------------------------------------------------------------------------------

 
PART 2
Matters To Which The Demise Is Subject


All rights easements covenants restrictions and other matters referred to in the
Property and Charges Registers of Title Number AGL55140 AGL60220 and AG30755
insofar as they affect or relate to the Property or the exercise of rights
granted by this Lease




                                        
 
 

--------------------------------------------------------------------------------

 




SCHEDULE 4
Insurance Provisions


1.  
Owner’s Insurance covenants



1.1.  
The Owner covenants with the Occupier:



1.1.1.  
to insure the Estate against loss or damage by the Insured Risks with an insurer
of repute on fair and reasonable terms that represent value for money in a sum
reasonably determined by the Owner from time to time as representing the full
reinstatement cost of the Estate (including the cost of site protection shoring
up demolition site clearance and removal of debris statutory fees planning costs
and professional and incidental fees expenses and VAT)



1.1.2.  
to insure for Loss of Rent and any other of the Rents as the Owner reasonably
considers appropriate



1.1.3.  
if practicable (and subject always to paragraph 1.2 of this Schedule) to insure
the Estate against damage arising from a terrorist act but not so that the Owner
is under any continuing obligation to obtain insurance cover in respect of
terrorism either at the best value or at all



1.1.4.  
to notify its insurers of the Occupier’s interest in the Property and if
practicable have it noted on the policies of insurance (whether generically or
otherwise)



1.1.5.  
annually to provide the Occupier with a summary of the insurance cover for the
Property and confirmation that the most recent premium has been paid



1.1.6.  
to notify the Occupier of any changes to the insurance cover for the Estate and
to provide the Occupier with full details of the insurance policy upon
reasonable request



1.2.  
The Owner’s obligation to insure is subject to :



1.2.1.  
any excesses exclusions limitations and conditions that the Owner may agree with
its insurers



1.2.2.  
insurance cover being ordinarily available in the London insurance market on
reasonable terms acceptable to the Owner



1.3.  
The Owner is not obliged to insure against any fixtures and fittings installed
by the Occupier until the Occupier has given notice of their reinstatement value
to the Owner and the insurers have accepted the risk



1.4.  
The Owner may retain for its exclusive benefit any discount on the insurance
premiums or commission paid or allowed to it by insurers but must disclose
details of such discounts or commissions if reasonably requested by the Occupier



 
 

--------------------------------------------------------------------------------

 
2.  
Occupier’s Insurance covenants



The Occupier covenants with the Owner:


2.1.  
to pay the Insurance Rent within 10 Working Days after demand



2.2.  
not to do or omit to do anything which:



2.2.1.  
would make the insurance of the Estate wholly or partly void or voidable or
would otherwise hinder the Owner from carrying out its insuring obligations
under this Lease



2.2.2.  
may cause an Insured Risk to become an Uninsured Risk



2.3.  
not to do or omit to do anything which may cause the insurance premiums to be
higher than the usual premiums or rate payable for premises of a similar nature
and let on a similar basis as the Property and to reimburse the Owner on demand
with the cost of any increased or additional premium payable as a result of any
breach by the Occupier of this provision



2.4.  
not to effect any insurance of the Property against any Insured Risk



2.5.  
to take all reasonable precautions to prevent damage to the Property and the
Estate by an Insured Risk or an Uninsured Risk



2.6.  
to observe and comply with the requirements of the insurers relating to the
Property and (where applicable) the Estate where made known to the Occupier



2.7.  
if an excess in an insurance policy relating to the Property becomes applicable
to pay to the Owner within 10 Working Days after demand the whole of the amount
of the excess



2.8.  
to give immediate notice to the Owner of any circumstances which may lead to or
affect an insurance claim or which any insurer may treat as material in deciding
whether or on what terms to insure or continue to insure the Property or the
Estate



2.9.  
if the Property is damaged by an Insured Risk and any insurance money is
withheld due in whole or in part to an act or omission of the Occupier then
immediately to pay to the Owner the whole or a fair and reasonable proportion
(as the case may be) of the amount withheld



2.10.  
to apply all money it receives from any insurance policy for the Property or for
items in or attached to the Property in making good the relevant loss or damage



2.11.  
to pay to the Owner within 10 Working Days after demand the cost of any
insurance valuation of the Property



 
 

--------------------------------------------------------------------------------

 
3.  
To Reinstate



3.1.  
Subject to paragraph 3.2 the Owner covenants with the Occupier that if the
Property is damaged by an Insured Risk the Owner will apply all insurance monies
received (except in respect of Loss of Rent) in clearing the site and
reinstating the Property (excluding the Occupier’s fixtures and fittings where
the insurers have not accepted the risk) to substantially as it was before the
damage (subject to paragraph 3.3) and will make up any shortfall in the cost of
reinstating the Property out of its own money (other than the amount of any
excess which the Occupier is liable to pay to the Owner pursuant to paragraph
2.7 of this Schedule)



3.2.  
The Owner’s obligation to reinstate does not apply if:



3.2.1.  
the necessary labour and materials are not readily available



3.2.2.  
after using its reasonable endeavours the Owner is unable to obtain any
necessary planning or other consents required to rebuild or reinstate the
Property



3.2.3.  
the Occupier has not paid the Insurance Rent



3.2.4.  
any insurance money is withheld because of an act or omission of the
Occupier  and the Occupier has not paid an equivalent sum to the Owner



3.2.5.  
a Termination Notice is served pursuant to paragraph 6 of this Schedule



3.3.  
In reinstating the Property the Owner:



3.3.1.  
shall not be obliged to provide accommodation identical in layout if it would
not be sensibly practical to do so provided that any reinstated property shall
be where possible of no less amenity



3.3.2.  
may do so to modern standards of design and construction practice using methods
and materials in accordance with any reasonable and proper principles contained
in any reasonable policy it may have relating to responsible property investment



3.3.3.  
may install whatever Services and Systems it considers appropriate having regard
to any reasonable and proper principles contained in any reasonable policy it
may have relating to responsible property investment



 
 

--------------------------------------------------------------------------------

 
4.  
Rent Suspension



4.1.  
If:



4.1.1.  
the Property is damaged by an Insured Risk or an Uninsured Risk and



4.1.2.  
as a result the whole or a substantial part of the Property is unfit for
occupation and use and



4.1.3.  
(in the case of damage by an Insured Risk) no insurance money is withheld due to
an act or omission of the Occupier  or



4.1.4.  
(in the case of damage by an Uninsured Risk) the damage was not caused by an act
or omission of the Occupier (including an act or omission which caused a
previously Insured Risk to become an Uninsured Risk)



then the Rent and the Service Charge (or an appropriate proportion according to
the nature and extent of the damage) will be suspended until the Property is fit
for occupation and use again by the Occupier and ready to receive the Occupier’s
fitting-out works or (if earlier) until the date the Loss of Rent insurance
expires (or in the case of damage by an Uninsured Risk would have expired had
the damage been caused by an Insured Risk)


4.2.  
Any dispute as to the amount of the Rent and the Service Charge suspended or the
period of suspension may be referred by either the Owner or the Occupier to
arbitration



5.  
Damage by Uninsured Risks



5.1.  
If the Property is damaged by an Uninsured Risk so that the whole or a
substantial part of the Property is unfit for occupation and use the Owner may
serve on the Occupier either a Reinstatement Election Notice during the
Reinstatement Election Period or a Termination Notice at any time before
commencing the reinstatement works



5.2.  
If the Owner serves a Reinstatement Election Notice:



5.2.1.  
it must reinstate the Property at its own cost unless the damage to the Property
was caused by an act or omission of the Occupier (including an act or omission
which caused a previously Insured Risk to become an Uninsured Risk) in which
case the Occupier may pay to the Owner the whole of the cost of reinstatement



5.2.2.  
in all other respects paragraph 3 of this Schedule will apply to the
reinstatement of the Property as it would have applied had the Property been
damaged by an Insured Risk



5.3.  
If the Owner does not serve a Reinstatement Election Notice during the
Reinstatement Election Period the Occupier may within 3 months after the end of
the Reinstatement Election Period serve a Termination Notice on the Owner



 
 

--------------------------------------------------------------------------------

 
6.  
Termination provisions



6.1.  
If the Property is damaged by an Insured Risk or an Uninsured Risk and has not
been reinstated so as to be fit for occupation and use by the Occupier and ready
to receive the Occupier’s fitting-out works by the expiry of a period of 24
months or the date the Loss of Rent insurance expires if earlier (or in the case
of damage by an Uninsured Risk would have expired had the damage been caused by
an Insured Risk) then either party may terminate this Lease by serving a
Termination Notice on the other at any time after that date but the Occupier may
not serve a Termination Notice:



6.1.1.  
unless the Property is still unfit for occupation and use by the Occupier at the
date of the Termination Notice



6.1.2.  
more than 6 months after the date the Loss of Rent insurance expires (or in the
case of damage by an Uninsured Risk would have expired had the damage been
caused by an Insured Risk)



6.1.3.  
if:



(a)  
(in the case of damage by an Insured Risk) any insurance money is withheld due
to an act or omission of the Occupier or



(b)  
(in the case of damage by an Uninsured Risk) the damage was caused due to an act
or omission of the Occupier (including an act or omission which caused a
previously Insured Risk to become an Uninsured Risk)



Unless the Occupier pays an equivalent sum to the amount withheld to the Owner


6.2.  
If a Termination Notice is served:



6.2.1.  
this Lease will end immediately (unless paragraph 6.3 applies) but without
prejudice to any right of action of either party in respect of any previous
breach of this Lease by the other and



6.2.2.  
the Owner shall be entitled to all insurance money absolutely



6.3.  
If the Owner serves a Termination Notice and the Occupier either seeks to assert
security of tenure under the 1954 Act or any other rights of security or on
receipt of written request from the Owner fails to give written confirmation
that it does not intend to assert security of tenure or other rights then



6.3.1.  
the Owner will be under no obligation to reinstate the Property and



6.3.2.  
paragraph 4 of this Schedule shall not apply and the Occupier shall continue to
be liable to pay the Rent throughout the Term notwithstanding the damage to the
Property



7.  
Time of the Essence



Time will be of the essence in respect of the service of any notice under this
Schedule


8.  
Warranty re Convictions



The Occupier warrants that before the date of this Lease it has disclosed to the
Owner full details of any conviction judgment or finding of any court or
tribunal relating to the Occupier or any of its directors or other officers or
major shareholders which might reasonably affect the decision of any underwriter
or insurer to grant or continue insurance of the Property






                                    
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5
Service Charge
PART 1
Service Charge Provisions


1.  
Definitions



In this Schedule the following expressions have the following meanings:


1.1.  
“Discretionary Services” means the items listed in Part 3 of this Schedule



1.2.  
“Estimate” means the Occupier’s Proportion of the Owner’s reasonable estimate of
the Service Expenses to be incurred or paid during any Service Year



1.3.  
“Obligatory Services” means the items listed in Part 2 of this Schedule



1.4.  
“the Occupier's Proportion” means such fair and reasonable proportion as the
Owner may attribute to the Property during any Service Year (subject always to
paragraph 4 of this Schedule and so that the proportions determined for the
Property and the Other Lettable Areas (whether or not let) shall together amount
to 100% at all times)



1.5.  
“Service Charge” means the Occupier’s Proportion of the Service Expenses in any
Service Year calculated in accordance with and subject to the provisions of this
Schedule



1.6.  
“Service Expenses” means the total of all reasonable costs charges commissions
premiums fees interest expenses and taxes (including VAT) properly incurred or
payable by the Owner in respect of and incidental to the provision of the
Services in or in relation to any Service Year



1.7.  
“Service Year” means the period of 12 calendar months ending on 1 March in each
year or on such other date as the Owner may from time to time notify to the
Occupier



1.8.  
“Services” means both the Obligatory Services and the Discretionary Services



1.9.  
“Statement” means a statement of account certified by the Owner or its appointed
managing agents (or by the Owner’s auditors if the Owner so chooses) as being an
accurate summary of the Service Expenses and the Service Charge payable for that
Service Year and showing any sums due as a result



2.  
Service Charge payments



The Occupier will pay the Service Charge to the Owner at the times and in the
manner set out below:


2.1.  
On or as soon as practicable after the Term commencement date the Owner will
notify the Occupier of the amount of the Estimate for the Service Year in which
the Term commencement date falls



2.2.  
The Occupier’s first payment of the Service Charge shall be in respect of the
period from and including the Term commencement date until and including the day
before the Quarter Day next following the date of this Lease (apportioned on a
daily basis) and is payable within 10 Working Days of demand



2.3.  
Thereafter the Occupier will pay the Estimate by equal quarterly instalments in
advance on the Quarter Days (or an appropriate apportionment for any period less
than a quarter calculated on a daily basis)



2.4.  
On or about the end of each Service Year the Owner will notify the Occupier of
the amount of the Estimate for the next Service Year and until then the Occupier
is to continue to pay the Service Charge at the rate of the Estimate for the
previous Service Year



2.5.  
Once the notification of the Estimate for the next Service Year is given the
remaining payments of the Estimate and any VAT on them will be adjusted to
provide for payment of the whole Estimate for the Service Year to be paid during
that Service Year



2.6.  
If once the Estimate for any Service Year has been notified the Owner
subsequently anticipates incurring expenditure (whether exceptional or not)
which is likely in its reasonable opinion to mean the Estimate will not then be
sufficient the Owner may on reasonable notice revise the Estimate and the
remaining instalments of the Estimate will be adjusted so that the full amount
of the revised Estimate will have been paid by the end of the relevant Service
Year



2.7.  
The Owner may revise the Estimate as many times as necessary in any Service Year



2.8.  
The Owner may require the Estimate to be paid by direct debit or automated
credit



 
 

--------------------------------------------------------------------------------

 
3.  
Service Charge accounts and balancing charge



3.1.  
As soon as practicable after the end of each Service Year the Owner will submit
the Statement to the Occupier



3.2.  
The Statement is conclusive and binding on the Occupier except in the case of
manifest error



3.3.  
If the Service Charge in the Statement is more than the Estimate actually paid
by the Occupier during the Service Year the Occupier must pay the difference to
the Owner within 10 Working Days of receipt of the Statement



3.4.  
If the Service Charge in the Statement is less than the Estimate actually paid
by the Occupier during the Service Year the Owner will:



3.4.1.  
allocate the difference by crediting it against future payments of the Estimate
due from the Occupier and



3.4.2.  
credit any further unallocated difference against any sums due from the Occupier
to the Owner at the Determination of the Term and



3.4.3.  
repay any further unallocated difference to the Occupier at the Determination of
the Term



3.5.  
The provisions of this Schedule will continue to apply after the Determination
of the Term in respect of any Service Year then current



3.6.  
The Occupier may within 6 months after the issue of a Statement give notice to
the Owner that it wishes to inspect the vouchers and receipts relating to the
Service Charge in which case the Owner shall arrange for the Occupier to do so
at a location and time designated by the Owner (acting reasonably)



4.  
Adjustment of Occupier’s Proportion



4.1.  
The Occupier’s Proportion may not be increased or adjusted as a result of any
Other Lettable Areas being vacant or occupied by the Owner or because any
occupier of any Other Lettable Area defaults in paying his proportion of the
Service Expenses



4.2.  
If the Estate or the properties having rights over the Common Parts are extended
added to or altered in any other substantial manner or if it is otherwise
reasonable to do so the Owner may recalculate the Occupier's Proportion on a
fair and reasonable basis (but so that the proportions determined for the
Property and the Other Lettable Areas shall together amount to 100% at all
times) and the amended Occupier’s Proportion will take effect from the date on
which the Occupier receives notice of the recalculation



5.  
Service Charge Arrangements



5.1.  
The Owner may (but is not obliged to) provide all or any of the Discretionary
Services as it sees fit



5.2.  
In providing the Services and managing the Service Charge arrangements the Owner
shall at all times:



5.2.1.  
act in good faith and except where there are sound reasons for implementing
alternative procedures that can be justified and explained the Owner shall have
reasonable regard to the provisions and recommendations of the RICS Code of
Practice for Service Charges in Commercial Property



5.2.2.  
ensure that the Services are provided in a commercial and professional manner
and that the quality and cost of the Services are regularly reviewed (and so far
as practicable in accordance with the Owner’s then current policy relating to
responsible property investment)



5.2.3.  
deal promptly and efficiently with any reasonable enquiry made by the Occupier
relating to the Service Charge or any of the Services



5.2.4.  
consult and communicate with the Occupier and keep the Occupier reasonably
informed regarding the provision of the Services and the administration of the
Service Charge



5.3.  
The Owner may in its reasonable discretion acting in the interests of good
estate management add to or withhold or vary any Services at any time so long as
the Occupier’s enjoyment and use of the Property are not materially impaired



 
 

--------------------------------------------------------------------------------

 
5.4.  
The Owner is not liable to the Occupier or anyone else if it fails to provide
any of the Services in any of the following circumstances:



5.4.1.  
while it inspects maintains repairs or renews any of the Conduits or Services
and Systems or carries out works to the Estate (which the Owner may do at any
time)



5.4.2.  
there is an unforeseen shortage of fuel water materials or labour



5.4.3.  
there is a breakdown failure stoppage leaking bursting or defect in any of the
Conduits the Services and Systems the utilities or other installations serving
the Estate or in the supply of gas water electricity or lighting of the Common
Parts



5.4.4.  
there is an omission or failure by any employee contractor or agent of the Owner
(save in cases of negligence)



5.4.5.  
where damage occurs to the Estate due to an Insured Risk or an Uninsured Risk



5.4.6.  
where it is prevented from doing so by statute



5.4.7.  
in any circumstance which is beyond its reasonable control



Provided that the Owner shall have due regard to the Occupier’s use and
enjoyment of the Premises and shall use all reasonable endeavours to reinstate
the Services as soon as reasonably practicable


5.5.  
If any of the events in paragraph 5.4 occurs, the Owner will use all reasonable
endeavours to restore the relevant Service as soon as reasonably practicable
after becoming aware of the event



5.6.  
This Schedule does not impose any obligation on the Owner to make good any
damage to the Building or the Estate caused by an Insured Risk or by an
Uninsured Risk



5.7.  
If the Owner carries out major works of repair maintenance and decoration or
replaces major items of plant or machinery it may:



5.7.1.  
apportion the relevant expenditure over more than one Service Year and



5.7.2.  
include in the Service Expenses interest at Base Rate on the part of the
expenditure to be recovered in later Service Years



5.8.  
If the Owner recovers money in any court proceedings against or by way of
settlement of any dispute with a third party employed in the construction
refurbishment and/or repair of the Estate or for the remedy of a defect or
otherwise or to establish preserve or defend any rights amenities or facilities
used or enjoyed by any occupiers of any Other Lettable Areas where that money
represents expenditure which has been or would otherwise be included in the
Service Expenses the Owner will set off or credit that money against the Service
Expenses accordingly



5.9.  
The Owner is not concerned with the administration of or accounting for the
Service Charge on an assignment of this Lease and accordingly the Owner:



5.9.1.  
is not required to make any apportionment on such an assignment



5.9.2.  
may deal exclusively with the Occupier in whom this Lease is for the time being
vested (and for this purpose an assignment not registered under clause 4.17 is
disregarded)



 
 

--------------------------------------------------------------------------------

 
6.  
Other provisions



6.1.  
Except where expressly stated in paragraph 6.6 of this Schedule all expenditure
incurred by or on behalf of the Owner in the proper and appropriate provision of
services and amenities to the Estate for the benefit of the occupiers thereof
(including any fees and administrative costs in connection with the provision of
those services and amenities) is intended to be included as part of the Service
Expenses so that even if a Service is not expressly listed in Part 2 or Part 3
of this Schedule the Occupier acknowledges that so long as the Owner has
properly incurred expenditure in providing that Service (and the Service in
question is for the benefit of the Estate as a whole) the Occupier’s Proportion
of that expenditure is recoverable under this Lease



6.2.  
The Occupier shall co-operate with the Owner and shall respond promptly and
efficiently to any reasonable enquiry made by the Owner to enable the Owner to
manage the Estate and administer the Service Charge in accordance with this
Schedule



6.3.  
The Occupier shall be proactive in assisting the Owner with operating and using
the Services on a value for money and quality standard basis including complying
with whatever procedures the Owner reasonably requires to implement the Owner’s
then current policy on responsible property investment in relation to the Estate



6.4.  
The Occupier shall not be entitled to object to any item comprised in the
Service Expenses by reason that:



6.4.1.  
the materials work or service in question might have been provided or performed
at a lower cost or



6.4.2.  
the item may or does benefit one or more other occupiers on the Estate more than
it benefits the Occupier or



6.4.3.  
the Property may not have been open for business throughout the times when the
Estate has been open or



6.4.4.  
the Owner has omitted to include any sum or liability incurred in any Service
Year during the Term in the Statement or Estimate for that Service Year and has
therefore charged for such sum or liability in a subsequent Service Year during
the Term or in the immediately subsequent year thereafter



6.5.  
The Service Expenses shall expressly exclude those costs:



6.5.1.  
incurred initially by the Owner in relation to the original design and
construction of the Estate and any buildings on the Estate or the Services and
Systems or other set-up costs reasonably considered to be part of the original
development cost of the Estate and the original provision of plant and equipment
initially required for the provision of the Services



6.5.2.  
which are matters between the Owner and an individual occupier including those
relating to:



(a)  
the enforcement of covenants to pay rent or any other proceedings against any
occupier of any Other Lettable Area



(b)  
the marketing letting or re-letting of any Other Lettable Areas (including any
inducements offered or paid in connection with such letting)



(c)  
any consents required under leases of any Other Lettable Areas



(d)  
the review of rents for any Other Lettable Areas



(e)  
any other matter for which the Occupier or an occupier of any Other Lettable
Area is exclusively responsible under the terms of their respective leases or
under statute

 
 
 
 

--------------------------------------------------------------------------------

 
6.5.3.  
incurred as a result of damage to the Estate caused by an Insured Risk or an
Uninsured Risk or the subsequent reinstatement of the Estate (except where the
insurance policy has been vitiated or any insurance money is withheld due solely
or in part to an act or omission of the Occupier or the damage was caused by an
act or omission of the Occupier (including an act or omission which caused a
previously Insured Risk to become an Uninsured Risk))



6.5.4.  
relating to the replacement of any item except where that item is beyond
economic repair or where the enhancement achieved by the replacement can be
justified for the purposes of good estate management following an analysis of
reasonable options and alternatives (in which case the Owner will provide the
Occupier with reasonable evidence justifying the cost if requested)



6.5.5.  
relating to the provision and use of car parking spaces in the Multi-Storey Car
Park save for any damage caused to the Multi-Storey Car Park which will be



 
6.5.5.1
100% recoverable from the Occupier under the Service Charge  wile the Occupier
is the sole user of the Multi-Storey Car Park; and



 
6.5.5.2
from such time as the Multi-Storey Car Park is used by another party or parties
the cost of any such damage identified will be calculated pro rata amongst all
the users of the Multi-Storey Car Park



6.5.6.  
the remedy or removal of any Contamination to the Estate



6.5.7.  
relating to the improvement of any item (where the cost exceeds the costs of
normal maintenance repair or replacement) except where the improvement will
provide the Occupier and/or any occupiers of Other Lettable Areas with a direct
or discernible benefit or where the cost can otherwise be justified for the
purposes of good estate management following an analysis of reasonable options
and alternatives (in which case the Owner will provide the Occupier with
reasonable evidence justifying the cost if requested)



6.5.8.  
which are recovered from third parties whether pursuant to an insurance policy,
guarantee, warranty or otherwise and which will be paid towards the Service
Expenses



6.6.  
The Service Expenses may include:



6.6.1.  
the cost of fuel used in the provision of any of the Services



6.6.2.  
provision for whatever expenditure the Owner (acting reasonably) considers fair
and proper for the Occupier to contribute towards in any subsequent Service Year
during the Term



6.6.3.  
(where the Owner does not appoint external managing agents to manage the Estate
and administer the Service Charge) a fair and reasonable fee for the management
of the Estate and administration of the Service Charge by the Owner in each
Service Year



6.7.  
Service Expenses for a Service Year in which the Term commencement date falls
may include costs incurred by the Owner before that date but during that Service
Year



6.8.  
If at the Determination of the Term the Occupier has paid money in respect of
the Service Charge which has not by then been expended the Occupier is not
entitled to any repayment of it save as provided under paragraph 3.4.3 of this
Schedule



 
 

--------------------------------------------------------------------------------

 
PART 2
The Obligatory Services


1.  
Providing operating cleaning draining emptying maintaining testing repairing
modifying renewing or replacing:



1.1  
the Services and Systems



1.2  
those Conduits which do not serve either the Property exclusively or one only of
the Other Lettable Areas exclusively



2.  
Providing reasonable lighting in the Common Parts



3.  
Painting decorating washing and cleaning the Common Parts



4.  
Discharging all payments of the kinds mentioned in clause 4.3 of this Lease
relating to any parts of the Estate not let or intended to be let to other
occupiers



5.  
Discharging any sums the Owner is required to pay as contributions towards the
expense of making repairing maintaining rebuilding and cleaning all accessways
roads pavements sewers drains pipes watercourses party walls party structures
party fences or other amenities which may belong to or be used for the Property
in common with Other Land or neighbouring premises



6.  
Complying with the provisions of any statute or the requirements of the insurers
which apply to the use occupation and enjoyment of the Estate



7.  
Providing operating cleaning decorating lighting maintaining testing repairing
modifying renewing or replacing any parts of the Estate occupied or used by or
on behalf of the Owner whether as control rooms storage areas or otherwise in
connection with the management or administration of the Estate or the provision
of the Services or security to it



8.  
Providing maintaining repairing renewing and replacing all entrance and exit and
traffic control barriers and equipment and notice boards notices signs and
directions at the entrances to and exits from the Building and in the Common
Parts



9.  
Providing maintaining repairing renewing and replacing all seating ornamental
features statuary and other decorative items and decorative lighting and
flood-lighting and all furnishings decorations bins receptacles
refuse-compactors tools appliances apparatus and other similar equipment and
materials in the Common Parts



10.  
Laying out planting re-planting landscaping and maintaining such landscaping in
the Common Parts and keeping all Common Parts of the Estate in a neat and tidy
condition



11.  
Providing refuse facilities and refuse collection and disposal services at the
Estate



12.  
The administration and management of the Estate including making and enforcing
regulations in respect of the Estate and performing the Owner’s obligations in
this Lease in relation to the Estate



13.  
Taking all proper and reasonable steps in complying with making representations
against or otherwise contesting or dealing with every notice regulation or order
of any competent local or other authority in relation to the Estate



14.  
Complying with the provisions of any statute or the requirements of the insurers
which apply to the use occupation and enjoyment of the Estate



15.  
Providing 24 hour security to the Estate



 
 

--------------------------------------------------------------------------------

 
PART 3
The Discretionary Services


1.  
Employing or obtaining or retaining the services of such persons as the Owner
considers necessary or desirable for any purpose in connection with any of the
Services including providing accommodation for them (on such terms as the Owner
may reasonably determine)



2.  
Borrowing money at normal commercial rates in order to pay the costs of
performing any of the Services



3.  
Instructing solicitors accountants surveyors valuers or other professional
advisers in respect of the provision of the Services including obtaining
insurance valuations and preparing and auditing the Statement (and in respect of
which the Owner may make a reasonable charge for performing all or any such
functions itself rather than employing a third party to do so)



4.  
Employing external managing agents to manage the Estate and administer the
Service Charge



5.  
Carrying out any other work or doing any other thing or providing any other
services or facilities which the Owner reasonably considers necessary or
desirable for the purpose of maintaining the Estate or its amenities or for the
benefit of the Estate and its occupiers





                                       
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6
PART 1
Guarantor Covenants and Guarantee


1.  
In this Part 1 of this Schedule a ”Relevant Event” means any of the following:



1.1  
the Occupier’s liability under this Lease is disclaimed



1.2  
this Lease is forfeited



1.3  
the Occupier ceases to exist



2.  
The Guarantor covenants with and guarantees to the Owner:



2.1  
that the Occupier will throughout the Term (or (if earlier) until the Occupier
is released from the Occupier’s Covenants pursuant to the 1995 Act) punctually
pay the Rents and will observe and perform the Occupier’s Covenants and if the
Occupier defaults in paying the Rents or in observing and performing the
Occupier’s Covenants the Guarantor will pay the Rents and will observe and
perform the covenants in respect of which the Occupier is in default and



2.2  
(so far as may be permitted by the 1995 Act) that throughout any period during
which the Occupier is liable under any Authorised Guarantee Agreement the
Occupier will observe and perform the obligations on the part of the Occupier
contained in the Authorised Guarantee Agreement and if the Occupier defaults in
observing and performing those obligations the Guarantor will observe and
perform the obligations in respect of which the Occupier is in default



3.  
The Guarantor covenants with the Owner as a separate and independent primary
obligation to indemnify the Owner on demand against the Owner’s Costs and all
other Liability resulting from any failure by the Occupier:



3.1  
to pay any of the Rents or to observe or perform any of the Occupier’s Covenants
and



3.2  
to observe and perform the obligations on the part of the Occupier under any
Authorised Guarantee Agreement



4.  
The Guarantor covenants with the Owner to guarantee the payment of the rents and
the observance and performance by the Occupier of the covenants and other
obligations on the part of the Occupier under any lease entered into by the
Occupier pursuant to any Authorised Guarantee Agreement



 
 

--------------------------------------------------------------------------------

 
5.  
None of the following or any combination of the following shall release
discharge impair or in any way lessen or affect the liability of the Guarantor
under this Lease:



5.1  
any time or indulgence granted by the Owner to the Occupier or any other party



5.2  
any delay or forbearance of the Owner in obtaining payment of the Rents or in
enforcing the observance or performance of the Occupier’s Covenants or the
Occupier’s obligations under any Authorised Guarantee Agreement or in making any
demand in respect of them



5.3  
any refusal by the Owner to accept the Rent tendered by or on behalf of the
Occupier during a period in which the Owner is entitled or would after service
of a notice under section 146 of the 1925 Act be entitled to re-enter the
Property



5.4  
the Owner exercising any right or remedy against the Occupier for any failure to
pay the Rents or to observe or perform the Occupier’s Covenants or the
Occupier’s obligations under any Authorised Guarantee Agreement



5.5  
the Owner taking any action or refraining from taking any action in connection
with any other security held by the Owner in respect of the Occupier’s liability
to pay the Rents and observe and perform the Occupier’s Covenants or the
Occupier’s obligations under any Authorised Guarantee Agreement (including the
release of any such security)



5.6  
(if the Guarantor comprises more than one party) a release or compromise of the
liability of any one of the persons who is the Guarantor or the grant of time or
concession to any one of them



5.7  
any surrender of part of the Property (in which case the liability of the
Guarantor shall continue in respect of the part of the Property not so
surrendered after making any necessary apportionments under Section 140 of the
1925 Act)



5.8  
subject to section 18 of the 1995 Act (so far as it applies) any variation by
agreement between the Owner and the Occupier of any of the terms of this Lease
or of any of the Occupier’s obligations under any Authorised Guarantee Agreement
whether or not:



5.8.1  
the variation is material or prejudicial to the Guarantor



5.8.2  
the variation is made in any document



5.8.3  
the Guarantor has consented in writing or otherwise to the variation



5.9  
any legal limitation immunity disability or incapacity of the Occupier or any
invalidity or irregularity of any of the Occupier’s Covenants (or the Occupier’s
obligations under any Authorised Guarantee Agreement) or any unenforceability of
any of them against the Occupier



5.10  
any change in the constitution structure or powers of the Occupier the Guarantor
or the Owner



5.11  
(without prejudice to paragraph 6) the occurrence of a Relevant Event



5.12  
any other act omission or thing by which but for this provision the Guarantor
would have been released or exonerated or its liability would have been affected
(other than an express release by deed given by the Owner)



 
 

--------------------------------------------------------------------------------

 
6.  
The Guarantor also covenants with the Owner that:



6.1  
If a Relevant Event occurs and if the Owner so requires (by giving the Guarantor
notice no later than 6 months after the Owner receives notice of the Relevant
Event) then the Guarantor will accept a new lease of the Property from the Owner
such lease to commence on the date of the Relevant Event and to be:



6.1.1  
subject to the right of any person to have this Lease vested in them by the
court and to the terms on which any such court order may be made and subject to
the rights of any third party existing at the date of the grant of the new lease



6.1.2  
for a term equivalent to the residue of the Term which would have remained had
the Relevant Event not occurred



6.1.3  
at the Rent which was reserved at the date of the Relevant Event (subject to
paragraph 6.2)



6.1.4  
subject to the same covenants and conditions contained in this Lease (except
that the Guarantor need not ensure that any other person is made a guarantor to
the new lease)



and the Guarantor will promptly execute and deliver to the Owner a counterpart
of the new lease and will pay the Owner’s Costs in respect of it on a full
indemnity basis (including any VAT)


6.2  
If at the date of the Relevant Event there is a rent review pending under this
Lease then the initial annual rent firstly reserved by the new lease shall be
equivalent to the Rent which would have been payable from the Relevant Review
Date had the rent review been settled and for the purpose of ascertaining that
Rent (and only for that purpose) the rent review provisions in Schedule 7 shall
apply (with the Guarantor being deemed to be the Occupier for that purpose) as
if there had been no Relevant Event



6.3  
If the Owner does not require the Guarantor to take a new lease of the Property
in accordance with paragraph 6.1 the Guarantor will pay to the Owner on demand a
sum equal to the Rents (including the reviewed Rent referred to in paragraph
6.2) and all other payments which would have been payable under this Lease had
the Relevant Event not occurred until the date the Property is re-let by the
Owner and becomes income-producing at a principal annual rent equal to or
greater than the Rent referred to in paragraph 6.1.3 (and subject to paragraph
6.2)



7.  
The Guarantor’s obligations in this Lease are in addition to any other security
or other rights or remedies that the Owner may have in respect of the Occupier’s
liability under this Lease and will not merge in or be affected by any other
security



8.  
The Owner may enforce the Guarantor’s obligations:



8.1  
without having first enforced the Occupier’s Covenants against the Occupier



8.2  
without having first had recourse to any other rights or security which the
Owner may have obtained in relation to this Lease and



8.3  
irrespective of whether any demands steps or proceedings are being or have been
made or taken against the Occupier or any third party or whether the obligations
of any other guarantor or third party are released or waived in whole or in part



 
 

--------------------------------------------------------------------------------

 
9.  
The Guarantor is not entitled to participate in any security held by the Owner
in respect of the Occupier’s liability to pay the Rents and to observe and
perform the Occupier’s Covenants



10.  
The Guarantor shall not without the Owner’s consent exercise any right or remedy
it may have (whether against the Occupier or any other person) in respect of any
amount paid or other obligation performed by the Guarantor under this Lease
unless and until all the obligations owed to the Owner by the Guarantor have
been fully discharged



11.  
The Guarantor shall not claim in competition with the Owner in any insolvency
proceedings or arrangement of the Occupier in respect of any payment made by the
Guarantor pursuant to this Lease and if the Guarantor receives any money in such
proceedings or arrangement the Guarantor shall immediately pay it to the Owner
to be applied towards the satisfaction of the Guarantor's obligations to the
Owner until such obligations have been fully discharged



12.  
The Guarantor warrants that it has not taken and covenants that it will not take
any security from or over the assets of the Occupier in respect of any liability
of the Occupier to the Guarantor and if the Guarantor does hold any such
security it will hold such security for the benefit of the Owner



13.  
Any payment or dividend that the Owner receives in connection with any
insolvency proceedings or arrangement involving the Occupier will not prejudice
the right of the Owner to recover from the Guarantor to the full extent of the
Guarantor’s obligations in this Lease



14.  
Any sum payable by the Guarantor under this Lease is to be paid without any
deduction counterclaim or set-off



15.  
The Guarantor shall at the Owner’s request join in and consent to the terms of
any variation consent approval or other document that may be entered into by the
Occupier in connection with this Lease



16.  
The Guarantor shall promptly give written notice to the Owner of any change:



16.1  
(in the case of a company) to the registered office address



16.2  
(in the case of an individual) to the address



of the Guarantor and shall keep the Owner indemnified against all Liability
resulting from the Guarantor’s failure to give such notice








                                           
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7
Rent Review


1.  
The Rent shall be reviewed on the Review Date and as from and including the
Review Date the reviewed Rent (ascertained in accordance with this Schedule)
shall become payable



2.  
The reviewed Rent shall be One Million Eight Hundred and Fifty Two Thousand Five
Hundred Pounds (£1,852,500) (£19.50 x 95,000 sq. ft)



3.  
No Guarantor shall have any right to participate in the review of the Rent



4.  
Immediately following the Review Date the Owner will prepare a memorandum in
duplicate recording the new Rent which shall be signed by or on behalf of both
parties and in respect of which each party shall bear their own costs







                           
 
 

--------------------------------------------------------------------------------

 




Executed as a deed by HYDE PARK GP LIMITED acting by, a director, in the
presence of:
 
RS Campling
 
Witness Signature  /s/ RS Campling
 
Witness Address
 
Witness Occupation  Chartered Surveyor
) /s/ RJ Gates
)
)
) RJ Gates
……………………………………………………….
Director







Executed as a deed by HYDE PARK NOMINEE LIMITED acting by,a director, in the
presence of:

RS Campling
 
Witness Signature  /s/ RS Campling
 
Witness Address
 
Witness Occupation  Chartered Surveyor
)
)
)
)
) /s/
……………………………………………………….
Director








   
EXECUTED as a DEED by RACKSPACE LIMITED acting by two directors or one director
and the company secretary:
 
)
)
)
) /s/  Brian Thomson
 
………………………………………………………….
 
Director
 
 
/s/ TE Lathe
 
………………………………………………………….
 
Director/Secretary








--------------------------------------------------------------------------------
